Exhibit 10.20
EXECUTION VERSION


PROPRIETARY & CONFIDENTIAL

THIRD AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
APOLLO PRINCIPAL HOLDINGS XI, LLC


Dated March 19, 2018
and agreed amongst the parties hereto to be effective as of March 19, 2018
THE ORDINARY SHARES AND OTHER UNITS OF APOLLO PRINCIPAL HOLDINGS XI, LLC HAVE
NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED,
AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER (THE “SECURITIES ACT”), THE
SECURITIES LAWS OF ANY STATE, PROVINCE OR ANY OTHER APPLICABLE SECURITIES LAWS
AND ARE BEING ISSUED IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS. SUCH UNITS MUST BE ACQUIRED
FOR INVESTMENT ONLY AND MAY NOT BE OFFERED FOR SALE, PLEDGED, HYPOTHECATED,
SOLD, ASSIGNED OR TRANSFERRED AT ANY TIME EXCEPT IN COMPLIANCE WITH (I) THE
SECURITIES ACT, ANY APPLICABLE SECURITIES LAWS OF ANY STATE OR PROVINCE, AND ANY
OTHER APPLICABLE SECURITIES LAWS; AND (II) THE TERMS AND CONDITIONS OF THIS
LIMITED LIABILITY COMPANY AGREEMENT. THE UNITS MAY NOT BE TRANSFERRED OF RECORD
EXCEPT IN COMPLIANCE WITH SUCH LAWS AND THIS LIMITED LIABILITY COMPANY
AGREEMENT. THEREFORE, PURCHASERS AND OTHER TRANSFEREES OF SUCH UNITS WILL BE
REQUIRED TO BEAR THE RISK OF THEIR INVESTMENT OR ACQUISITION FOR AN INDEFINITE
PERIOD OF TIME.





TABLE OF CONTENTS
Page
DEFINITIONS
2

Section 1.01Definitions    2
FORMATION, TERM, PURPOSE AND POWERS
13

Section 2.01Formation    13
Section 2.02Name    14
Section 2.03Term    14
Section 2.04Offices    14
Section 2.05Agent for Service of Process    14
Section 2.06Business Purpose    14
Section 2.07Powers of the Board    14
Section 2.08Members; Admission of New Members    14
Section 2.09Withdrawal    14
MANAGEMENT
15

Section 3.01Voting Rights of Members    15
Section 3.02Authority of the Board    15
Section 3.03Board Membership    16
Section 3.04Board Meetings and Procedures    16
Section 3.05Compensation    18
Section 3.06Expenses    18
Section 3.07Authority of the Members    18
Section 3.08Action by Written Consent or Ratification of the Members    18
Section 3.09Officers    18
DISTRIBUTIONS
19

Section 4.01Distributions    19
Section 4.02Liquidation Distribution    20
Section 4.03Limitations on Distribution    20
Section 4.04Distributions on Series A Preferred Mirror Units    21
Section 4.05Distributions on Series B Preferred Mirror Units    21
CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS; TAX ALLOCATIONS; TAX MATTERS
21

Section 5.01Initial Capital Contributions    21
Section 5.02No Additional Capital Contributions    21
Section 5.03Capital Accounts    21
Section 5.04Allocations of Profits and Losses    22
Section 5.05Special Allocations    22
Section 5.06Tax Allocations    23
Section 5.07Tax Advances    24
Section 5.08Tax Matters    24
Section 5.09Other Allocation Provisions    25
BOOKS AND RECORDS; REPORTS
25

Section 6.01Books and Records    25
ORDINARY SHARES, VOTING SHARES AND OTHER UNITS
26

Section 7.01Units    26
Section 7.02Certificates    27
Section 7.03Register    27
Section 7.04Registered Members    27
FORFEITURE OF INTERESTS; TRANSFER RESTRICTIONS
27

Section 8.01Member Transfers    27
Section 8.02Encumbrances    28
Section 8.03Further Restrictions    28
Section 8.04Rights of Assignees    29
Section 8.05Admissions, Withdrawals and Removals    29
Section 8.06Admission of Assignees as Substitute Members    29
Section 8.07Withdrawal and Removal of Members    30
DISSOLUTION, LIQUIDATION AND TERMINATION
30

Section 9.01No Dissolution    30
Section 9.02Events Causing Winding Up    30
Section 9.03Distribution upon Winding Up    31
Section 9.04Time for Liquidation    31
Section 9.05Termination    31
Section 9.06Claims of the Members    31
Section 9.07Survival of Certain Provisions    32
LIABILITY AND INDEMNIFICATION
32

Section 10.01Liability of Members    32
Section 10.02Indemnification    32
TERMS, RIGHTS, POWERS, PREFERENCES AND DUTIES OF SERIES A PREFERRED MIRROR UNITS
34

Section 11.01Designation    34
Section 11.02Distributions    34
Section 11.03Rank    36
Section 11.04Redemption    36
Section 11.05Series A Distribution Rate    37
Section 11.06Allocations    37
Section 11.07Voting    37
Section 11.08Liquidation Rights    38
Section 11.09No Duties to Series A Holders    39
Section 11.10Coordination Among Apollo Operating Group    39
Section 11.11Amendments and Waivers    39
Section 11.12Expenses    39
TERMS, RIGHTS, POWERS, PREFERENCES AND DUTIES OF SERIES B PREFERRED MIRROR UNITS
40

Section 12.01Designation    40
Section 12.02Distributions    40
Section 12.03Rank    42
Section 12.04Redemption    42
Section 12.05Series B Distribution Rate    43
Section 12.06Allocations    43
Section 12.07Voting    43
Section 12.08Liquidation Rights    44
Section 12.09No Duties to Series B Holders    45
Section 12.10Coordination Among Apollo Operating Group    45
Section 12.11Amendments and Waivers    45
Section 12.12Expenses    45
MISCELLANEOUS
46

Section 13.01Severability    46
Section 13.02Notices    46
Section 13.03Cumulative Remedies    47
Section 13.04Binding Effect    47
Section 13.05Interpretation    47
Section 13.06Counterparts    47
Section 13.07Further Assurances    47
Section 13.08Entire Agreement    47
Section 13.09Governing Law    47
Section 13.10Expenses    48
Section 13.11Amendments and Waivers    48
Section 13.12No Third Party Beneficiaries    49
Section 13.13Headings    49
Section 13.14Construction    49
Section 13.15Power of Attorney    50
Section 13.16Letter Agreements; Schedules    50
Section 13.17Partnership Status    50







THIRD AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT OF
APOLLO PRINCIPAL HOLDINGS XI, LLC
This THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT of Apollo
Principal Holdings XI, LLC, an Anguilla limited liability company (the
“Company”) is dated March 19, 2018 and agreed by and among the Members (as
defined herein) to be effective as of March 19, 2018.
WHEREAS, the Company was formed as a limited liability company pursuant to the
Act (as defined herein) by (a) Finsco Limited, an authorized person of the
Company, causing the filing of the certificate of formation and articles of
formation of the LLC with the Registrar of Companies of Anguilla referred to in
Section 11 of the Act on April 13, 2015, and (b) the execution of the initial
limited liability company agreement of the Company as of December 17, 2015 (the
“Original Agreement”) by APO UK (FC), LLC, an Anguilla limited liability company
(the “Withdrawn Member”).
WHEREAS, the Withdrawn Member and the Members amended and restated the Original
Agreement (the “Amended Agreement”) effective as of April 11, 2016 to (i) effect
the admission of each Member, as member, (ii) effect the withdrawal of the
Withdrawn Member, and (iii) make the additional changes set forth therein.
WHEREAS, the Members amended and restated the Amended Agreement (the “Second
Amended Agreement”) effective as of March 7, 2017 for the purpose of designating
the Series A Preferred Mirror Units.
WHEREAS, Section 7.01 of the Second Amended Agreement provides that the Board
may establish, from time to time in accordance with such procedures as the Board
shall determine from time to time, other classes, and one or more series of any
such class, of units into which the interests of the Company may be classified
or divided, with such designations, preferences, rights, powers and duties
(which may be senior to then-existing classes of interests in the Company) as
shall be determined by the Board.
WHEREAS, Section 12.11 of the Second Amended Agreement provides that the Board
may, without the written consent of any Member or any other Person, amend,
supplement, waive or modify any provision of this Agreement and execute, swear
to, acknowledge, deliver, file and record whatever documents may be required in
connection therewith, to reflect, among other things, any amendment, supplement,
waiver or modification that the Board determines to be necessary or appropriate
in connection with the creation, authorization or issuance of any class or
series of equity interest in the Company.
WHEREAS, pursuant to the aforementioned sections of the Second Amended
Agreement, the Board desires to establish a new class of interest in the Company
to be named Series B Preferred Mirror Units, with such designations,
preferences, rights, powers and duties as are set forth herein, and, in
connection therewith, desires to further amend and restate the Second Amended
Agreement as set forth herein (as so further amended and restated, this
“Agreement”).
NOW, THEREFORE, in consideration of the mutual promises and agreements herein
made and intending to be legally bound hereby, the parties hereto agree as
follows:

Article I
DEFINITIONS

Section 1.01    Definitions. Capitalized terms used herein without definition
have the following meanings (such meanings being equally applicable to both the
singular and plural form of the terms defined):
“Act” means the Limited Liability Company Act, Interim Revised Statutes of
Anguilla, Chapter 6.
“Additional Credit Amount” has the meaning set forth in Section 4.01(b)(ii).
“Adjusted Capital Account Balance” means, with respect to each Member, the
balance in such Member’s Capital Account adjusted (i) by taking into account the
adjustments, allocations and distributions described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(c)(4), (5) and (6); and (ii) by adding to such
balance such Member’s share of Company Minimum Gain and Member Nonrecourse Debt
Minimum Gain, determined pursuant to Treasury Regulations Sections 1.704-2(g)
and 1.704‑2(i)(5), and any amounts such Member is obligated to restore pursuant
to any provision of this Agreement or by applicable Law. The foregoing
definition of Adjusted Capital Account Balance is intended to comply with the
provisions of Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.
“Affiliate” (including the term “Affiliated”) means, with respect to a specified
Person, any other Person that directly, or indirectly through one or more
intermediaries, Controls, is Controlled by, or is under common Control with,
such specified Person.
“Agreement” has the meaning set forth in the recitals.
“Amended Agreement” has the meaning set forth in the recitals.
“Amended Tax Amount” has the meaning set forth in Section 4.01(b)(ii).
“AOG Series A Mirror Interests” means, collectively, the series of preferred
interests of each member of the Apollo Operating Group (other than the Company)
with economic terms that are materially the same as those of the Series A
Preferred Mirror Units.
“AOG Series B Mirror Interests” means, collectively, the series of preferred
interests of each member of the Apollo Operating Group (other than the Company)
with economic terms that are materially the same as those of the Series B
Preferred Mirror Units.
“AP Professional” means AP Professional Holdings, L.P., a Cayman Islands
exempted limited partnership.
“APO Corp.” means APO Corp., a Delaware corporation.
“APH X GP” means Apollo Principal Holdings X GP, Ltd., a Cayman Islands exempted
company.
“APO UK (FC)” means APO UK (FC), Limited, a United Kingdom incorporated company.
“Apollo Operating Group” means each of the Company, Apollo Principal Holdings I,
L.P., a Delaware limited partnership, Apollo Principal Holdings II, L.P., a
Delaware limited partnership, Apollo Principal Holdings III, L.P., a Cayman
Islands exempted limited partnership, Apollo Principal Holdings IV, L.P., a
Cayman Islands exempted limited partnership, Apollo Principal Holdings V, L.P.,
a Delaware limited partnership, Apollo Principal Holdings VI, L.P., a Delaware
limited partnership, Apollo Principal Holdings VII, L.P., a Cayman Islands
exempted limited partnership, Apollo Principal Holdings VIII, L.P., a Cayman
Islands exempted limited partnership, Apollo Principal Holdings IX, L.P., a
Cayman Islands exempted limited partnership, Apollo Principal Holdings X, L.P.,
a Cayman Islands exempted limited partnership, Apollo Principal Holdings XII,
L.P., a Cayman Islands exempted limited partnership, AMH Holdings (Cayman),
L.P., a Cayman Islands exempted limited partnership, Apollo Management Holdings,
L.P., a Delaware limited partnership, and any successors thereto or other
entities formed to serve as holding vehicles for the Issuer’s carry vehicles,
management companies or other entities formed to engage in the asset management
business (including alternative asset management), as set forth on Annex A, as
amended from time to time.
“Applicable Tax Representative” means, with respect to a tax matter, the Tax
Matters Member or the Partnership Representative (each in its capacity as such),
as applicable.
“Assignee” has the meaning set forth in Section 8.04.
“Assumed Tax Rate” means the highest effective marginal combined United States
federal, state and local income tax rate for a Fiscal Year prescribed for an
individual or corporate resident in New York, New York (taking into account
(a) the nondeductibility of expenses subject to the limitation described in
Section 67(a) of the Code and (b) the character (e.g., long-term or short-term
capital gain or ordinary or exempt income) of the applicable income, but not
taking into account the deductibility of state and local income taxes for United
States federal income tax purposes). For the avoidance of doubt, the Assumed Tax
Rate will be the same for all Members.
“BBA Audit Rules” means subchapter C of Chapter 63 of the Code (sections 6221
through 6241 of the Code), as enacted by the Bipartisan Budget Act of 2015, Pub.
L. No. 114-74, as amended from time to time, and the Treasury Regulations
(whether proposed, temporary or final), including any subsequent amendments, and
administrative guidance, promulgated thereunder (or which may be promulgated in
the future), together with any similar United States state, local or non-U.S.
law.
“Board” means the board of Managers of the Company that manages and controls the
Company pursuant to this Agreement.
“Business Day” means any calendar day that is not a Saturday, Sunday or other
calendar day on which commercial banking institutions are required or authorized
to be closed in the City of New York.
“Capital Account” means the separate capital account maintained for each Member
in accordance with Section 5.03.
“Capital Contribution” means, with respect to any Member, the aggregate amount
of money contributed to the Company and the Carrying Value of any property
(other than money), net of any liabilities assumed by the Company upon
contribution or to which such property is subject, contributed to the Company
pursuant to Article V.
“Carrying Value” means, with respect to any Company asset, the asset’s adjusted
basis for United States federal income tax purposes, except that the initial
carrying value of assets contributed to the Company shall be their respective
gross fair market values on the date of contribution as determined by the Board,
and the Carrying Values of all Company assets shall be adjusted to equal their
respective fair market values, in accordance with the rules set forth in
Treasury Regulation Section 1.704-1(b)(2)(iv)(f), except as otherwise provided
herein, as of (a) the date of the acquisition of any additional Company interest
by any new or existing Member in exchange for more than a de minimis Capital
Contribution; (b) the date of the distribution of more than a de minimis amount
of Company assets to a Member; (c) the date a Company interest is relinquished
to the Company; (d) any other date specified in the Treasury Regulations or
(e) any other date specified by the Board; provided, however, that adjustments
pursuant to clauses (a), (b) (c) and (d) above shall be made only if such
adjustments are deemed necessary or appropriate by the Board to reflect the
relative economic interests of the Members. The Carrying Value of any Company
asset distributed to any Member shall be adjusted immediately before such
distribution to equal its fair market value. In the case of any asset that has a
Carrying Value that differs from its adjusted tax basis, Carrying Value shall be
adjusted by the amount of depreciation calculated for purposes of the definition
of “Profits (Losses)” rather than the amount of depreciation determined for
United States federal income tax purposes, and depreciation shall be calculated
by reference to Carrying Value rather than tax basis once Carrying Value differs
from tax basis.
“Certificate” means the certificate of formation issued by the Registrar of
Companies in connection with the formation of the Company.
“Change of Control Event” has the meaning set forth in the Issuer LLC Agreement.
“Class” means the classes of Units into which the interests in the Company may
be classified or divided from time to time pursuant to the provisions of this
Agreement.
“Class A Shares” means the Class A Shares of the Issuer representing Class A
limited liability company interests of the Issuer.
“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.
“Common Units” means the Ordinary Shares and the Voting Shares.
“Company” has the meaning set forth in the recitals.
“Company Minimum Gain” has the meaning set forth in Treasury Regulations
Sections 1.704-2(b)(2) and 1.704-2(d).
“Contingencies” has the meaning set forth in Section 9.03(a).
“Control” (including the terms “Controlled by” and “under common Control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, as trustee or executor, by contract or
otherwise, including, without limitation, the ownership, directly or indirectly,
of securities having the power to elect a majority of the board of directors or
similar body governing the affairs of such Person.
“Covered Person” and “Covered Persons” have the meanings set forth in
Section 10.02(a).
“Credit Amount” has the meaning set forth in Section 4.01(b)(ii).
“Creditable Foreign Tax” means a non-United States tax paid or accrued for
United States federal income tax purposes by the Company, in either case to the
extent that such tax is eligible for credit under Section 901(a) of the Code. A
non-United States tax is a Creditable Foreign Tax for these purposes without
regard to whether a Member receiving an allocation of such non-United States tax
elects to claim a credit for such amount. This definition is intended to be
consistent with the definition of “Creditable Foreign Tax” in Treasury
Regulations Section 1.704-1(b)(4)(viii), and shall be interpreted consistently
therewith.
“Dissolution Event” has the meaning set forth in Section 9.02.
“Distributable Cash” means cash received by the Company from dividends and
distributions or other income, other than cash reserves to account for
reasonably anticipated expenses and other liabilities, including, without
limitation, tax liabilities, as the Board may determine to be appropriate.
“Distribution Payment Date” means March 15, June 15, September 15 and December
15 of each year, commencing (a) with respect to the Series A Preferred Mirror
Units, on June 15, 2017 and (b) with respect to the Series B Preferred Mirror
Units, on June 15, 2018.
“Distribution Period” means the period from and including a Distribution Payment
Date to, but excluding, the next Distribution Payment Date, except that (a) the
initial Distribution Period with respect to the Series A Preferred Mirror Units
commenced on and included March 7, 2017 and (b) the initial Distribution Period
with respect to the Series B Preferred Mirror Units commences on and includes
March 19, 2018.
“Encumbrance” means any mortgage, claim, lien, encumbrance, conditional sales or
other title retention agreement, right of first refusal, preemptive right,
pledge, option, charge, security interest or other similar interest, easement,
judgment or imperfection of title of any nature whatsoever.
“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended.
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
“Exchange Agreement” means the Fifth Amended and Restated Exchange Agreement
dated as of April 28, 2017 among the Issuer, the Apollo Operating Group, and the
equity owners of the Apollo Operating Group entities from time to time, as
amended from time to time.
“Exchange Transaction” means an exchange of Common Units for Class A Shares
pursuant to, and in accordance with, the Exchange Agreement or, if the Issuer
and the exchanging Member shall mutually agree, a Transfer of Common Units to
the Issuer, the Company or any of their Subsidiaries for other consideration.
“Final Adjudication” has the meaning set forth in Section 10.02(a).
“Final Tax Amount” has the meaning set forth in Section 4.01(b)(ii).
“Fiscal Year” means (i) the period commencing upon the formation of the Company
and ending on December 31, 2015 or (ii) any subsequent twelve-month period
commencing on January 1 and ending on December 31.
“Fund” means any pooled investment vehicle or similar entity sponsored or
managed, directly or indirectly, by the Issuer or any of its Subsidiaries.
“Gross Ordinary Income” means the Company’s gross income excluding any gross
income attributable to the sale or exchange of “capital assets” as defined in
Section 1221 of the Code. Allocations to Series A Holders of Gross Ordinary
Income shall consist of a proportionate share of each Company item of Gross
Ordinary Income for such Fiscal Year in accordance with each such holder’s
Percentage Interest with respect to such holder’s Series A Preferred Mirror
Units. Allocations to Series B Holders of Gross Ordinary Income shall consist of
a proportionate share of each Company item of Gross Ordinary Income for such
Fiscal Year in accordance with each such holder’s Percentage Interest with
respect to such holder’s Series B Preferred Mirror Units.
“Incapacity” means, with respect to any Person, the bankruptcy, dissolution,
termination, entry of an order of incompetence, or the insanity, permanent
disability or death of such Person.
“Issuer” means Apollo Global Management, LLC, a limited liability company formed
under the laws of the State of Delaware, or any successor thereto.
“Issuer LLC Agreement” means the Third Amended and Restated Limited Liability
Company Agreement of the Issuer dated as of the date hereof.
“Junior Units” means Common Units and any other equity securities that the
Company may issue in the future ranking, as to the payment of distributions,
junior to the Series A Preferred Mirror Units and the Series B Preferred Mirror
Units.
“Law” means any statute, law, ordinance, regulation, rule, code, executive
order, injunction, judgment, decree or other order issued or promulgated by any
national, supranational, state, federal, provincial, local or municipal
government or any administrative or regulatory body with authority therefrom
with jurisdiction over the Company or any Member, as the case may be.
“Liquidation Agent” has the meaning set forth in Section 9.03.
“Liquidation Preference” means, in respect of any Preferred Units, the
“Liquidation Preference” per Preferred Unit specified for such Preferred Units.
“Manager” means a natural person serving as a member of the Board, who shall be
considered a “manager” within the meaning of the Act.
“Members” means APH X GP, AP Professional, and APO UK (FC), and each of the
Persons from time to time listed as a member in the books and records of the
Company, each in such Person’s capacity as a member of the Company.
“Member Nonrecourse Debt Minimum Gain” means an amount with respect to each
partner nonrecourse debt (as defined in Treasury Regulations
Section 1.704-2(b)(4)) equal to the Company Minimum Gain that would result if
such partner nonrecourse debt were treated as a nonrecourse liability (as
defined in Treasury Regulations Section 1.752-1(a)(2)) determined in accordance
with Treasury Regulations Section 1.704-2(i)(3).
“Member Nonrecourse Deductions” has the meaning ascribed to the term “partner
nonrecourse deductions” set forth in Treasury Regulations Section 1.704-2(i)(2).
“Net Taxable Income” has the meaning set forth in Section 4.01(b)(i).
“Nonrecourse Deductions” has the meaning set forth in Treasury Regulations
Section 1.704-2(b). The amount of Nonrecourse Deductions of the Company for a
Fiscal Year equals the net increase, if any, in the amount of Company Minimum
Gain of the Company during that Fiscal Year, determined according to the
provisions of Treasury Regulations Section 1.704-2(c).
“Ordinary Shares” means the Units of limited liability company interest in the
Company designated as the “Ordinary Shares” herein and having the rights
pertaining thereto as are set forth in this Agreement.
“Original Agreement” has the meaning set forth in the recitals.
“Parity Units” means any Company securities, including Preferred Units, that the
Company has authorized or issued or may authorize or issue, the terms of which
provide that such securities shall rank equally with the Series A Preferred
Mirror Units and the Series B Preferred Mirror Units with respect to payment of
distributions and distribution of assets upon a Dissolution Event. For purposes
of this definition, the Series A Preferred Mirror Units shall be treated as
Parity Units with respect to the Series B Preferred Mirror Units and the Series
B Preferred Mirror Units shall be treated as Parity Units with respect to the
Series A Preferred Mirror Units.
“Partnership Representative” means, for any taxable year of the Company to which
the BBA Audit Rules apply, APO UK (FC) acting in the capacity of the
“partnership representative” (as such term is defined under the BBA Audit Rules)
or such other Person as is appointed to be the “partnership representative” by
the Board from time to time.
“Percentage Interest” means, with respect to any Member and subject to
Section 11.01 and Section 12.01, the quotient obtained by dividing the number of
Units then owned by such Member by the number of Units then owned by all
Members, in each case excluding all Voting Shares.
“Permitted Jurisdiction” means the United States or any state thereof, Belgium,
Bermuda, Canada, Cayman Islands, France, Germany, Gibraltar, Ireland, Italy,
Luxembourg, the Netherlands, Switzerland, the United Kingdom or British Crown
Dependencies, any other member country of the Organization for Economic
Co-operation and Development, or any political subdivision of any of the
foregoing.
“Permitted Reorganization” means the (i) voluntary or involuntary liquidation,
dissolution or winding up of any of the Company’s Subsidiaries or upon any
reorganization of the Company into another limited liability company pursuant to
provisions of this Agreement that allow the Company to convert, merge or convey
its assets to another entity with or without approval of the Members, (ii) for
purposes of Section 11.08, reorganization or other transaction in which a
successor to the Company issues equity securities to the Series A Holders that
have rights, powers and preferences that are substantially similar to the
rights, powers and preferences of the Series A Preferred Mirror Units pursuant
to provisions of this Agreement that allow the Company to do so without approval
of the Members or (iii) for purposes of Section 12.08, reorganization or other
transaction in which a successor to the Company issues equity securities to the
Series B Holders that have rights, powers and preferences that are substantially
similar to the rights, powers and preferences of the Series B Preferred Mirror
Units pursuant to provisions of this Agreement that allow the Company to do so
without approval of the Members.
“Permitted Transfer” means the sale, conveyance, exchange or transfer, for cash,
shares of capital stock, securities or other consideration, of all or
substantially all of the Company’s property or assets or the consolidation,
merger or amalgamation of the Company with or into any other entity or the
consolidation, merger or amalgamation of any other entity with or into the
Company.
“Person” means any individual, corporation, partnership, limited partnership,
limited liability company, limited company, joint venture, trust, unincorporated
or governmental organization or any agency or political subdivision thereof.
“Portfolio Company” means any Person in which any Fund owns or has made,
directly or indirectly, an investment.
“Preferred Units” means (i) the Series A Preferred Mirror Units, (ii) the Series
B Preferred Mirror Units and (iii) any other Class of Units that entitles the
Record Holders thereof to a preference or priority over the Record Holders of
any other Class of Units in the right to share profits or losses or items
thereof, the right to share in Company distributions or rights upon dissolution
or liquidation of the Company.
“Profits” and “Losses” means, for each Fiscal Year or other period, the taxable
income or loss of the Company, or particular items thereof, determined in
accordance with the accounting method used by the Company for United States
federal income tax purposes with the following adjustments: (a) all items of
income, gain, loss or deduction allocated pursuant to Section 5.05 shall not be
taken into account in computing such taxable income or loss; (b) any income of
the Company that is exempt from United States federal income taxation and not
otherwise taken into account in computing Profits and Losses shall be added to
such taxable income or loss; (c) if the Carrying Value of any asset differs from
its adjusted tax basis for United States federal income tax purposes, any gain
or loss resulting from a disposition of such asset shall be calculated with
reference to such Carrying Value; (d) upon an adjustment to the Carrying Value
(other than an adjustment in respect of depreciation) of any asset, pursuant to
the definition of Carrying Value, the amount of the adjustment shall be included
as gain or loss in computing such taxable income or loss; (e) if the Carrying
Value of any asset differs from its adjusted tax basis for United States federal
income tax purposes, the amount of depreciation, amortization or cost recovery
deductions with respect to such asset for purposes of determining Profits and
Losses, if any, shall be an amount which bears the same ratio to such Carrying
Value as the United States federal income tax depreciation, amortization or
other cost recovery deductions bears to such adjusted tax basis; provided that
if the United States federal income tax depreciation, amortization or other cost
recovery deduction is zero, the Board may use any reasonable method for purposes
of determining depreciation, amortization or other cost recovery deductions in
calculating Profits and Losses; and (f) except for items in (a) above, any
expenditures of the Company not deductible in computing taxable income or loss,
not properly capitalizable and not otherwise taken into account in computing
Profits and Losses pursuant to this definition shall be treated as deductible
items.
“Rating Agency Redemption Event” has the meaning set forth in the Issuer LLC
Agreement.
“Record Date” means a date established by the Board in its sole discretion for
determining the identity of Record Holders entitled to receive a distribution.
“Record Holder” or “holder” means, with respect to any Units, the Person in
whose name such Units are registered on the books of the Company as of the
opening of business on a particular Business Day.
“Roll-up Agreements” mean collectively, each Roll-up Agreement, by and among BRH
Holdings, L.P., a Cayman Islands exempted limited partnership, AP Professional,
the Issuer, APO Asset Co, LLC, a Delaware limited liability company, APO Corp.,
and an employee of the Issuer or one of its Subsidiaries, dated as of July 13,
2007, each as amended, restated, supplemented or otherwise modified from time to
time.
“SEC” means the United States Securities and Exchange Commission or any similar
agency then having jurisdiction to enforce the Securities Act.
“Second Amended Agreement” has the meaning set forth in the recitals.
“Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.
“Series A Dissolution Exception” has the meaning set forth in Section 11.08(e).
“Series A Distribution Rate” means 6.375%.
“Series A Holder” means a holder of Series A Preferred Mirror Units.
“Series A Liquidation Preference” means $25.00 per Series A Preferred Mirror
Unit. The Series A Liquidation Preference shall be the “Liquidation Preference”
with respect to the Series A Preferred Mirror Units.
“Series A Offering Expenses” has the meaning set forth in Section 11.12.
“Series A Preferred Mirror Unit” means a 6.375% Series A Preferred Mirror Unit
having the designations, preferences, rights, powers and duties set forth in
Article XI.
“Series A Preferred Shares” means the 6.375% Series A Preferred Shares of the
Issuer.
“Series A Record Date” means, with respect to any Distribution Payment Date, the
March 1, June 1, September 1 or December 1, as the case may be, immediately
preceding the relevant March 15, June 15, September 15 or December 15
Distribution Payment Date, respectively. These Series A Record Dates shall apply
regardless of whether a particular Series A Record Date is a Business Day. The
Series A Record Dates shall constitute Record Dates with respect to the Series A
Preferred Mirror Units for the purpose of distributions on the Series A
Preferred Mirror Units.
“Series A Tax Redemption Event” has the meaning set forth in the Issuer LLC
Agreement.
“Series B Dissolution Exception” has the meaning set forth in Section 12.08(e).
“Series B Distribution Rate” means 6.375%.
“Series B Holder” means a holder of Series B Preferred Mirror Units.
“Series B Liquidation Preference” means $25.00 per Series B Preferred Mirror
Unit. The Series B Liquidation Preference shall be the “Liquidation Preference”
with respect to the Series B Preferred Mirror Units.
“Series B Offering Expenses” has the meaning set forth in Section 12.12.
“Series B Preferred Mirror Unit” means a 6.375% Series B Preferred Mirror Unit
having the designations, preferences, rights, powers and duties set forth in
Article XII.
“Series B Preferred Shares” means the 6.375% Series B Preferred Shares of the
Issuer.
“Series B Record Date” means, with respect to any Distribution Payment Date, the
March 1, June 1, September 1 or December 1, as the case may be, immediately
preceding the relevant March 15, June 15, September 15 or December 15
Distribution Payment Date, respectively. These Series B Record Dates shall apply
regardless of whether a particular Series B Record Date is a Business Day. The
Series B Record Dates shall constitute Record Dates with respect to the Series B
Preferred Mirror Units for the purpose of distributions on the Series B
Preferred Mirror Units.
“Series B Tax Redemption Event” has the meaning set forth in the Issuer LLC
Agreement.
“Similar Law” means any law or regulation that could cause the underlying assets
of the Company to be treated as assets of the Member by virtue of its member
interest in the Company and thereby subject the Company and the Board (or other
persons responsible for the investment and operation of the Company’s assets) to
laws or regulations that are similar to the fiduciary responsibility or
prohibited transaction provisions contained in Title I of ERISA or Section 4975
of the Code.
“Subsidiary” means, with respect to any Person, as of any date of determination,
any other Person as to which such Person owns, directly or indirectly, or
otherwise controls, more than 50% of the voting shares or other similar
interests or the sole general partner interest or managing member or similar
interest of such Person. The term “Subsidiary” does not include at any time any
Funds or Portfolio Companies.
“Substantially All Merger” means a merger or consolidation of one or more
members of the Apollo Operating Group with or into another Person that would, in
one or a series of related transactions, result in the transfer or other
disposition, directly or indirectly, of all or substantially all of the combined
assets of the Apollo Operating Group taken as a whole to a Person that is not a
member of the Apollo Operating Group immediately prior to such transaction.
“Substantially All Sale” means a sale, assignment, transfer, lease or
conveyance, in one or a series of related transactions, directly or indirectly,
of all or substantially all of the assets of the Apollo Operating Group taken as
a whole to a Person that is not a member of the Apollo Operating Group
immediately prior to such transaction.
“Tax Advances” has the meaning set forth in Section 5.07.
“Tax Amount” has the meaning set forth in Section 4.01(b)(i).
“Tax Distributions” has the meaning set forth in Section 4.01(b)(i).
“Tax Matters Member” means, for any taxable year of the Company subject to the
TEFRA Audit Rules, APO UK (FC) acting in the capacity of the “tax matters
partner” of the Company (as such term was defined in section 6231(a)(7) of the
Code under the TEFRA Audit Rules) or such other Person as may be appointed to be
the “tax matters partner” by the Board from time to time.
“TEFRA Audit Rules” means subchapter C of Chapter 63 of the Code (sections 6221
through 6234 of the Code), as enacted by the Tax Equity and Fiscal
Responsibility Act of 1982, Pub. L. No. 97-248, 96 Stat. 324, as amended from
time to time, and the Treasury Regulations (whether proposed, temporary or
final), including any subsequent amendments, and administrative guidance,
promulgated thereunder (or which may be promulgated in the future), together
with any similar United States state, local or non-U.S. law, but excluding the
BBA Audit Rules.
“Transfer” means, in respect of any Unit, property or other asset, any sale,
assignment, transfer, distribution or other disposition thereof, whether
voluntarily or by operation of Law, including, without limitation, the exchange
of any Unit for any other security.
“Treasury Regulations” means the income tax regulations, including temporary
regulations, promulgated under the Code, as such regulations may be amended from
time to time (including corresponding provisions of succeeding regulations).
“Units” means the Ordinary Shares, the Voting Shares and any other Class of
Units authorized in accordance with this Agreement, including the Series A
Preferred Mirror Units and the Series B Preferred Mirror Units, which shall
constitute interests in the Company as provided in this Agreement and under the
Act; entitling the holders thereof to the relative rights, title and interests
in the profits, losses, deductions and credits of the Company at any particular
time as set forth in this Agreement, and any and all other benefits to which a
holder thereof may be entitled as a Member as provided in this Agreement,
together with the obligations of such Member to comply with all terms and
provisions of this Agreement.
“Voting Member” means a registered holder of Voting Shares, in such Person’s
capacity as such. For the avoidance of doubt, each such Voting Member is a
“member” of the Company within the meaning of the Act.
“Voting Shares” means the Units of limited liability company interest in the
Company designated as the “Voting Shares” herein and having the voting rights
pertaining thereto as are set forth in this Agreement.
“Withdrawn Member” has the meaning set forth in the recitals.
“2007 Omnibus Equity Incentive Plan” means the Issuer’s 2007 Omnibus Equity
Incentive Plan, as amended, restated, supplemented or otherwise modified from
time to time.

ARTICLE II    
FORMATION, TERM, PURPOSE AND POWERS

Section 2.01    Formation. The Company was formed as a limited liability company
under the provisions of the Act on April 13, 2015. Each of the parties hereto
agrees that this Agreement shall be effective as of March 7, 2017. The Company
is hereby continued pursuant to the Act and this Agreement. If requested by the
Board, the Members shall promptly execute all certificates and other documents
consistent with the terms of this Agreement necessary for the Board to
accomplish all filing, recording, publishing and other acts as may be
appropriate to comply with all requirements for (a) the formation and operation
of a limited liability company under the laws of Anguilla, (b) if the Board
deems it advisable, the operation of the Company as a limited liability company
in all jurisdictions where the Company proposes to operate and (c) all other
filings required to be made by the Company.

Section 2.02    Name. The name of the Company shall be, and the business of the
Company shall be conducted under the name of, Apollo Principal Holdings XI, LLC.

Section 2.03    Term. The term of the Company commenced on the date of the
issuance of the Certificate, and the term shall continue until the final
distribution of all remaining assets of the Company following dissolution of the
Company in accordance with Article IX.

Section 2.04    Offices. The Company may have offices at such places as the
Board from time to time may select.

Section 2.05    Agent for Service of Process. The Company’s registered agent for
service of process and registered office in Anguilla shall be Finsco Limited,
Mitchell House, P.O. Box 174, The Valley, Anguilla British West Indies, or as
otherwise determined by the Board from time to time.

Section 2.06    Business Purpose. The Company shall have the power to engage in
any lawful act or activity for which limited liability companies may be formed
under the Act and engage in any and all activities necessary or incidental
thereto.

Section 2.07    Powers of the Board. Subject to the limitations set forth in
this Agreement, the Board will possess and may exercise all of the powers and
privileges granted by the Act to managers of a limited liability company that is
managed exclusively by its managers, including, without limitation, the
ownership and operation of the assets contributed to the Company by the Members,
by any other Law or this Agreement, together with all powers incidental thereto,
so far as such powers are necessary or convenient to the conduct, promotion or
attainment of the purpose of the Company set forth in Section 2.06.

Section 2.08    Members; Admission of New Members. Upon its execution of the
Amended Agreement, (a) each of APH X GP, APO UK (FC), and AP Professional was
thereby admitted as a Member of the Company, and (b) each of APH X GP and APO UK
(FC) was admitted as a Voting Member. The rights, duties and liabilities of the
Members shall be as provided in the Act, except as is otherwise expressly
provided herein, and the Members consent to the variation of such rights, duties
and liabilities as provided herein. A Person may be admitted from time to time
as a new Member in accordance with Section 8.05 and Section 8.06; provided,
however, that each new Member shall execute and deliver to the Board or its
designee an appropriate supplement or counterpart or instrument of adherence to
this Agreement pursuant to which the new Member agrees to be bound by the terms
and conditions of the Agreement, as it may be amended from time to time.

Section 2.09    Withdrawal. No Member shall have the right to withdraw as a
Member of the Company other than following the Transfer of all Units owned by
such Member in accordance with Article VIII.

ARTICLE III    
MANAGEMENT

Section 3.01    Voting Rights of Members.
(a)    The power to elect the Board shall be vested exclusively in the Voting
Members in accordance with Section 3.03(a).
(b)    Each Voting Share shall be entitled to one vote. A total of 100 Voting
Shares shall be authorized and issued at all times.
(c)    As of the date of this Agreement, each of APH X GP and APO UK (FC) holds
50 Voting Shares.
(d)    Unless agreed by the Board and approved by a majority of the Voting
Shares, the voting arrangement set forth in this Section 3.01 shall not change.
(e)    For the avoidance of doubt, Ordinary Shares bear no right to vote on any
matters relating to the Company.

Section 3.02    Authority of the Board.
(a)    The business, property and affairs of the Company shall be managed under
the sole, absolute and exclusive direction of the Board, which may from time to
time delegate authority to officers or to others to act on behalf of the Board.
(b)    The Members hereby agree that the Board, acting without the consent of
any Member except as otherwise expressly required by this Agreement, shall be
and hereby is authorized to (i) open bank accounts on behalf of the Company in
such banks, and designate the persons authorized to sign checks, notes, drafts,
bills of exchange, acceptances, undertakings or orders for payment of money from
funds of the Company on deposit in such accounts, as may be deemed by the Board
to be necessary, appropriate or otherwise in the best interests of the Company
and, in connection therewith, execute any form of required resolution necessary
to open any such bank accounts; (ii) prepare, execute and file with the
appropriate authorities such federal, state or local applications, forms and
papers on behalf of the Company as may be required by Law or deemed by the Board
to be necessary, appropriate or otherwise in the best interests of the Company,
as applicable; (iii) pay on behalf of the Company any and all fees and expenses
incident to and necessary to perfect the organization of the Company;
(iv) compromise the obligation of any Member to make a contribution or return of
money or other property paid or distributed in contravention of the Act; and
(v) admit any Person as an additional Member. Notwithstanding any other
provision of this Agreement, the Company, acting by the Board, is hereby
authorized to enter into, and to perform its obligations under, the
aforementioned agreements, deeds, receipts, certificates, filings and other
documents, without any consent of any Member, but such authorization shall not
be deemed a restriction on the power of the Company or the Board acting on
behalf of the Company to enter into, and to perform its obligations under, other
agreements on behalf of the Company. The Members agree that the Board may
execute the aforementioned agreements, deeds, receipts, certificates, filings
and other documents on behalf of the Company that the Board deems appropriate
and that any prior acts of the Company and the Board acting on behalf of the
Company, consistent with the foregoing authorizations, are hereby ratified and
confirmed.
(c)    Each of the Managers in his or her capacity as such shall be considered a
“manager” within the meaning of the Act. A Manager acting individually in his or
her capacity as such will have the power to bind the Company.

Section 3.03    Board Membership.
(a)    The Board shall consist of at least three Managers. The holders of a
majority of the Voting Shares shall have the right to elect each of the
Managers. Managers need not be Members. A majority of the Managers shall be
residents of the United Kingdom.
(b)    Any Manager may be removed at any time, with or without cause, by the
holders of a majority of the Voting Shares.
(c)    Any Manager may resign at any time by so notifying the chairperson in
writing. Such resignation shall take effect upon receipt of such notice by the
chairperson or at such later time as is therein specified, and unless otherwise
specified, the acceptance of such resignation shall not be necessary to make it
effective.
(d)    If at any time a vacancy is created on the Board by reason of the
Incapacity, death, removal or resignation of any Manager, the vacancy will be
filled by another individual selected in accordance with Section 3.01(a).

Section 3.04    Board Meetings and Procedures.
(a)    The Board shall hold regular meetings at such time and place within the
United Kingdom as shall be determined by the Board. Special meetings of the
Board may be called at any time by any Manager. Written notice shall be required
with respect to any meeting of the Board, and written notice of any special
meeting shall specify the purpose of the special meeting. Unless waived by all
of the Managers in writing (before, during or after a meeting) or with respect
to any Manager at such meeting, prior notice of any regular or special meeting
(including reconvening a meeting following any adjournments or postponements
thereof) shall be given to each Manager at least three Business Days (or one
Business Day in the case of clear and urgent need) before the date of such
meeting. Notice of any meeting need not be given to any Manager who shall
submit, either before, during or after such meeting, a signed waiver of notice.
Attendance of a Manager at a meeting shall constitute a waiver of notice of such
meeting, except when the Manager attends the meeting for the express purpose of
objecting at the beginning thereof to the transaction of any business because
the meeting is not properly called or convened.
(b)    No action may be taken by the Board unless a quorum is present. A quorum
shall consist of the presence, in person or by proxy, of a majority of all of
the Managers of which a majority are resident in the United Kingdom.
(c)    The Board shall act by majority vote of all Managers present at the
meeting, and each Manager shall have one vote.
(d)    No Manager shall be disqualified from acting on any matter because such
Manager is interested in the matter to be acted upon by the Board so long as all
material aspects of such matter have been disclosed prior to Board action in
reasonable detail to all Managers who are to act on such matter.
(e)    Each Manager may authorize another person or persons to vote and act for
such Manager by proxy, and such person or persons holding such proxy shall be
counted towards the determination of whether a quorum of the Board is present,
as well as for all other purposes when counting votes or attendance of the
Manager who has provided such proxy. One person may hold more than one proxy.
(f)    Any action required or permitted to be taken by the Board (or any
committee thereof) may be taken without a meeting, if at least two-thirds of the
Managers then in office consent in writing to such action.
(g)    The Board (and each committee thereof) shall cause to be kept at a
location within the United Kingdom a book of minutes of all of its resolutions
or actions by written consent and in which there shall be recorded with respect
to each meeting of the Board (or any committee thereof) the time and place of
such meeting, whether regular or special (and if special, how called), the names
of those present and the proceedings thereof.
(h)    Managers may participate in a meeting of the Board (or any committee
thereof) by conference telephone or similar communications equipment by means of
which all persons participating in the meeting can hear one another, and such
participation shall constitute presence in person at such meeting.
(i)    The Board may elect, by majority of all Managers then in office, a United
Kingdom resident chairperson, who shall either be an executive chairperson or a
nonexecutive chairperson. At each meeting of the Board, the chairperson shall
preside and, in his or her absence, Managers by a majority vote of those present
may appoint any United Kingdom resident member of the Board to preside at such
meeting. The secretary of the Company (or such other person as shall be
designated by the Board Managers) shall act as secretary at each meeting of the
Board. In case the secretary shall be absent from any meeting of the Board, an
assistant secretary shall perform the duties of secretary at such meeting or the
person presiding at the meeting may appoint any person to act as secretary of
the meeting.
(j)    The Board may designate one or more committees to take any action that
may be taken hereunder by the Board, which committees shall take actions under
such procedures (not inconsistent with this Agreement) as shall be designated by
it.

Section 3.05    Compensation. The Managers shall not be entitled to any
compensation for services rendered to the Company in their capacity as such.

Section 3.06    Expenses. The Company shall bear and/or reimburse (i) the
Managers for any expenses incurred by them in connection with serving on the
Board, and (ii) Issuer and APO UK (FC), with respect to the Company’s allocable
share of any expenses solely incurred by or attributable to the Issuer or APO UK
(FC) but excluding obligations incurred under the Amended and Restated Tax
Receivable Agreement, dated as of May 6, 2013 among APO Corp. and the Apollo
Operating Group entities party thereto, as amended from time to time or as
supplemented by an analogous agreement with Affiliated entities, by the Issuer,
income tax expenses of the Issuer or APO UK (FC) and indebtedness incurred by
the Issuer or APO UK (FC).

Section 3.07    Authority of the Members. No Member, in its capacity as such,
shall participate in or have any control over the business of the Company.
Except as expressly provided herein, the Units do not confer any rights upon the
Members to participate in the affairs of the Company described in this
Agreement. Except as expressly provided herein, the Members shall have no right
to vote on any matter involving the Company, including with respect to any
merger, consolidation, combination or conversion of the Company. The conduct,
control and management of the Company shall be vested exclusively in the Board.
In all matters relating to or arising out of the conduct of the operation of the
Company, the decision of the Board shall be the decision of the Company. No
Member who is not also a Manager (and acting in such capacity) shall take any
part in the management or control of the operation or business of the Company in
its capacity as a Member, nor shall any Member who is not also a Manager (and
acting in such capacity) have any right, authority or power to act for or on
behalf of or bind the Company in his or its capacity as a Member in any respect
or assume any obligation or responsibility of the Company or of any other
Member. Notwithstanding the foregoing, the Company may employ one or more
Members from time to time, and such Members, in their capacity as employees of
the Company (and not, for clarity, in their capacity as Members of the Company),
may take part in the control and management of the business of the Company to
the extent such authority and power to act for or on behalf of the Company has
been delegated to them by the Board.

Section 3.08    Action by Written Consent or Ratification of the Members. Any
action required or permitted to be taken by the Members pursuant to this
Agreement shall be taken if all Members whose consent or ratification is
required consent thereto or provide a consent or ratification in writing.

Section 3.09    Officers.
(a)    The Board may delegate responsibility for all or some of the day-to-day
operations of the Company to officers of the Company. All officers shall have
such authority and perform such duties as may be provided in this Agreement or,
to the extent not so provided, by resolution passed by the Board. One person may
hold more than one office. The officers, to the extent of their powers set forth
in this Agreement or as delegated to them by the Board, are agents of the
Company and the actions of the officers taken in accordance with such powers
shall bind the Company.
(b)    The secretary of the Company will generally perform all the duties
usually appertaining to the office of secretary of a limited liability company.
(c)    The Board may designate such other persons as authorized persons of the
Company to take such actions as the Board may approve, including, but not
limited to, execution of documents on behalf of the Company.
(d)    Each officer shall hold office until he or she is removed in accordance
with clause (f) below or his or her earlier death, disability or resignation.
Any vacancy occurring in any of the officers of the Company, for any reason,
shall be filled by action of the Board.
(e)    Any officer may resign at any time by giving written notice to the Board.
Such resignation shall take effect at the time specified in such notice or, if
the time be not specified, upon receipt thereof by the Board. Unless otherwise
specified therein, acceptance of such resignation shall not be necessary to make
it effective.
(f)    Each officer shall be subject to removal, for any reason or no reason, by
the Board.
(g)    The compensation and terms of employment of all of the officers shall be
fixed by the Board.

ARTICLE IV    
DISTRIBUTIONS

Section 4.01    Distributions.
(a)    Subject to Section 4.04, Article XI and Article XII, with respect to any
distribution to be made to holders of Ordinary Shares, the amount to be
distributed with respect to each Ordinary Share shall be equal to the quotient
obtained by dividing the total amount to be distributed with respect to all such
Ordinary Shares divided by the number of Ordinary Shares outstanding as of the
distribution record date. Subject to Article XI and Article XII, all other
distributions of Distributable Cash shall be made, at the discretion of the
Board, to the Members pro rata in accordance with their respective Percentage
Interests.
(b)    Tax Distributions.
(i)    Subject to Section 4.04, Article XI and Article XII, in addition to the
foregoing, if the Board reasonably determines that the taxable income of the
Company for a Fiscal Year will give rise to taxable income for the Members (“Net
Taxable Income”), the Board shall cause the Company to distribute Distributable
Cash in respect of income tax liabilities (the “Tax Distributions”) to the
extent that other distributions made by the Company for such year were otherwise
insufficient to cover such tax liabilities, provided that distributions pursuant
to Section 4.02 and allocations pursuant to Section 5.04 related to such
distributions shall not be taken into account for purposes of this
Section 4.01(b). The Tax Distributions payable with respect to any Fiscal Year
shall be computed based upon the Board’s estimate of the allocable Net Taxable
Income in accordance with Article V, multiplied by the Assumed Tax Rate (the
“Tax Amount”). For purposes of computing the Tax Amount, the effect of any
benefit under Section 743(b) of the Code will be ignored. Any Tax Distributions
shall be made to all Members, whether or not they are subject to such applicable
United States federal, state and local taxes, pro rata in accordance with their
Percentage Interest.
(ii)    Tax Distributions shall be calculated and paid no later than one day
prior to each quarterly due date for the payment by corporations on a calendar
year of estimated taxes under the Code in the following manner: (A) for the
first quarterly period, 25% of the Tax Amount, (B) for the second quarterly
period, 50% of the Tax Amount, less the prior Tax Distributions for the Fiscal
Year, (C) for the third quarterly period, 75% of the Tax Amount, less the prior
Tax Distributions for the Fiscal Year and (D) for the fourth quarterly period,
100% of the Tax Amount, less the prior Tax Distributions for the Fiscal Year.
Following each Fiscal Year, and no later than one day prior to the due date for
the payment by corporations of income taxes for such Fiscal Year, the Board
shall make an amended calculation of the Tax Amount for such Fiscal Year (the
“Amended Tax Amount”), and shall cause the Company to distribute a Tax
Distribution, out of Distributable Cash, to the extent that the Amended Tax
Amount so calculated exceeds the cumulative Tax Distributions previously made by
the Company in respect of such Fiscal Year. If the Amended Tax Amount is less
than the cumulative Tax Distributions previously made by the Company in respect
of the relevant Fiscal Year, then the difference (the “Credit Amount”) shall be
applied against, and shall reduce, the amount of Tax Distributions made for
subsequent Fiscal Years. Within 30 days following the date on which the Company
files a tax return on Form 1065, the Board shall make a final calculation of the
Tax Amount for such Fiscal Year (the “Final Tax Amount”) and shall cause the
Company to distribute a Tax Distribution, out of Distributable Cash, to the
extent that the Final Tax Amount so calculated exceeds the Amended Tax Amount.
If the Final Tax Amount is less than the Amended Tax Amount in respect of the
relevant Fiscal Year, then the difference (the “Additional Credit Amount”) shall
be applied against, and shall reduce, the amount of Tax Distributions made for
subsequent Fiscal Years. Any Credit Amount and Additional Credit Amount applied
against future Tax Distributions shall be treated as an amount actually
distributed pursuant to this Section 4.01(b) for purposes of the computations
herein.

Section 4.02    Liquidation Distribution. Distributions made upon dissolution of
the Company shall be made as provided in Section 9.03.

Section 4.03    Limitations on Distribution. Notwithstanding any provision to
the contrary contained in this Agreement, the Board shall not make a Company
distribution to any Member if such distribution would violate the Act or other
applicable Law.

Section 4.04    Distributions on Series A Preferred Mirror Units. No
distributions shall be made with respect to the Series A Preferred Mirror Units
except as permitted under Article XI.

Section 4.05    Distributions on Series B Preferred Mirror Units. No
distributions shall be made with respect to the Series B Preferred Mirror Units
except as permitted under Article XII.

ARTICLE V    
CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS;
TAX ALLOCATIONS; TAX MATTERS

Section 5.01    Initial Capital Contributions. The Members, other than APH X GP,
have made, on or prior to the date hereof, Capital Contributions and have
acquired the number of Ordinary Shares, Series A Preferred Mirror Units and/or
Series B Preferred Mirror Units as specified in the books and records of the
Company. As a Voting Member, APH X GP has no obligation to make any Capital
Contribution.

Section 5.02    No Additional Capital Contributions. Except as otherwise
provided in this Article V, no Member shall be required to make additional
Capital Contributions to the Company without the consent of such Member or
permitted to make additional Capital Contributions to the Company without the
consent of the Board.

Section 5.03    Capital Accounts. A separate capital account (a “Capital
Account”) shall be established and maintained for each Member, other than a
Person who holds no Units other than Voting Shares, in accordance with the
provisions of Treasury Regulations Section 1.704-1(b)(2)(iv). The Capital
Account of each Member shall be credited with such Member’s Capital
Contributions, if any, all Profits allocated to such Member pursuant to
Section 5.04 and any items of income or gain which are specially allocated
pursuant to Section 5.05; and shall be debited with all Losses allocated to such
Member pursuant to Section 5.04, any items of loss or deduction of the Company
specially allocated to such Member pursuant to Section 5.05, and all cash and
the Carrying Value of any property (net of liabilities assumed by such Member
and the liabilities to which such property is subject) distributed by the
Company to such Member. Any references in any section of this Agreement to the
Capital Account of a Member shall be deemed to refer to such Capital Account as
the same may be credited or debited from time to time as set forth above. In the
event of any transfer of any interest in the Company in accordance with the
terms of this Agreement, the transferee shall succeed to the Capital Account of
the transferor to the extent it relates to the transferred interest. For the
avoidance of doubt, a Voting Member shall not be entitled to any allocations or
distributions from the Company. The Capital Account balance of each holder of
Series A Preferred Mirror Units with respect to each Series A Preferred Mirror
Unit shall equal the Liquidation Preference per Series A Preferred Mirror Unit
as of the date such Series A Preferred Mirror Unit is initially issued and shall
be increased as set forth in Article XI. The Capital Account balance of each
holder of Series B Preferred Mirror Units with respect to each Series B
Preferred Mirror Unit shall equal the Liquidation Preference per Series B
Preferred Mirror Unit as of the date such Series B Preferred Mirror Unit is
initially issued and shall be increased as set forth in Article XII.

Section 5.04    Allocations of Profits and Losses. Except as otherwise provided
in this Agreement (including Section 11.06 and Section 12.06), Profits and
Losses (and, to the extent necessary, individual items of income, gain or loss
or deduction of the Company) shall be allocated in respect of any Common Units
held by a Member in a manner such that the Capital Account of each Member
holding Common Units after giving effect to the special allocations set forth in
Section 5.05 is, as nearly as possible, equal (proportionately) to (i) the
distributions that would be made pursuant to Article IV if the Company were
dissolved, its affairs wound up and its assets sold for cash equal to their
Carrying Value, all Company liabilities were satisfied (limited with respect to
each non-recourse liability to the Carrying Value of the assets securing such
liability) and the net assets of the Company were distributed to the Members
pursuant to this Agreement, minus (ii) such Member’s share of Company Minimum
Gain and Member Nonrecourse Debt Minimum Gain, computed immediately prior to the
hypothetical sale of assets. Notwithstanding the foregoing, the Board shall make
such adjustments to Capital Accounts as it determines in its sole discretion to
be appropriate to ensure allocations are made in accordance with a Member’s
interest in the Company.

Section 5.05    Special Allocations. Notwithstanding any other provision in this
Article V:
(a)    Minimum Gain Chargeback. If there is a net decrease in Company Minimum
Gain or Member Nonrecourse Debt Minimum Gain (determined in accordance with the
principles of Treasury Regulations Sections 1.704-2(d) and 1.704‑2(i)) during
any Company taxable year, the Members holding Common Units shall be specially
allocated items of Company income and gain for such year (and, if necessary,
subsequent years) in an amount equal to their respective shares of such net
decrease during such year, determined pursuant to Treasury Regulations
Sections 1.704-2(g) and 1.704-2(i)(5). The items to be so allocated shall be
determined in accordance with Treasury Regulations Section 1.704‑2(f). This
Section 5.05(a) is intended to comply with the minimum gain chargeback
requirements in such Treasury Regulations Sections and shall be interpreted
consistently therewith; including that no chargeback shall be required to the
extent of the exceptions provided in Treasury Regulations Sections 1.704-2(f)
and 1.704-2(i)(4).
(b)    Qualified Income Offset. If any Member holding Common Units unexpectedly
receives any adjustments, allocations or distributions described in Treasury
Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Company income
and gain shall be specially allocated to such Member in an amount and manner
sufficient to eliminate the deficit balance in such Member’s Adjusted Capital
Account Balance created by such adjustments, allocations or distributions as
promptly as possible; provided that an allocation pursuant to this
Section 5.05(b) shall be made only to the extent that a Member would have a
deficit Adjusted Capital Account Balance in excess of such sum after all other
allocations provided for in this Article V have been tentatively made as if this
Section 5.05(b) were not in this Agreement. This Section 5.05(b) is intended to
comply with the “qualified income offset” requirement of the Code and shall be
interpreted consistently therewith.
(c)    Gross Income Allocation. If any Member holding Common Units has a deficit
Capital Account at the end of any Fiscal Year which is in excess of the sum of
(i) the amount such Member is obligated to restore, if any, pursuant to any
provision of this Agreement, and (ii) the amount such Member is deemed to be
obligated to restore pursuant to the penultimate sentences of Treasury
Regulations Section 1.704-2(g)(1) and 1.704-2(i)(5), each such Member shall be
specially allocated items of Company income and gain in the amount of such
excess as quickly as possible; provided that an allocation pursuant to this
Section 5.05(c) shall be made only if and to the extent that a Member would have
a deficit Capital Account in excess of such sum after all other allocations
provided for in this Article V have been tentatively made as if Section 5.05(b)
and this Section 5.05(c) were not in this Agreement.
(d)    Nonrecourse Deductions. Nonrecourse Deductions shall be allocated to the
Members in accordance with their respective Percentage Interests.
(e)    Member Nonrecourse Deductions. Member Nonrecourse Deductions for any
taxable period shall be allocated to the Member who bears the economic risk of
loss with respect to the liability to which such Member Nonrecourse Deductions
are attributable in accordance with Treasury Regulations Section 1.704-2(j).
(f)    Creditable Foreign Taxes. Creditable Foreign Taxes for any taxable period
attributable to the Company, or an entity owned directly or indirectly by the
Company, shall be allocated to the Members in proportion to the Members’
distributive shares of income (including income allocated pursuant to
Section 704(c) of the Code) to which the Creditable Foreign Tax relates (under
principles of Treasury Regulations Section 1.904-6). The provisions of this
Section (f) are intended to comply with the provisions of Treasury Regulations
Section 1.704-1(b)(4)(viii), and shall be interpreted consistently therewith.
(g)    Ameliorative Allocations. Any special allocations of income or gain
pursuant to Section 5.05(b) or (c) hereof shall be taken into account in
computing subsequent allocations pursuant to Section 5.04 and this
Section 5.05(g), so that the net amount of any items so allocated and all other
items allocated to each Member shall, to the extent possible, be equal to the
net amount that would have been allocated to each Member if such allocations
pursuant to Section 5.05(b) or (c) had not occurred.

Section 5.06    Tax Allocations. For income tax purposes, each item of income,
gain, loss and deduction of the Company shall be allocated among the Members in
the same manner as the corresponding items of Profits and Losses, and specially
allocated items, including items of Gross Ordinary Income allocated pursuant to
Section 11.06 and Section 12.06, are allocated for Capital Account purposes;
provided that in the case of any asset the Carrying Value of which differs from
its adjusted tax basis for United States federal income tax purposes, income,
gain, loss and deduction with respect to such asset shall be allocated solely
for income tax purposes in accordance with the principles of Sections 704(b) and
(c) of the Code (in any manner determined by the Board and permitted by the Code
and Treasury Regulations) so as to take account of the difference between the
Carrying Value and the adjusted basis of such asset. Notwithstanding the
foregoing, the Board shall make such allocations for tax purposes as it
determines in its sole discretion to be appropriate to ensure allocations are
made in accordance with a Member’s interest in the Company.

Section 5.07    Tax Advances. To the extent the Board reasonably believes that
the Company is required by Law to withhold or to make tax payments on behalf of
or with respect to any Member (including pursuant to section 6225 of the BBA
Audit Rules) or the Company is subjected to tax itself by reason of the status
of any Member (“Tax Advances”), the Board may withhold such amounts and make
such tax payments as so required. All Tax Advances made on behalf of a Member
shall be repaid by reducing the amount of the current or next succeeding
distribution or distributions which would otherwise have been made to such
Member or, if such distributions are not sufficient for that purpose, by so
reducing the proceeds of liquidation otherwise payable to such Member. For all
purposes of this Agreement such Member shall be treated as having received the
amount of the distribution that is equal to the Tax Advance. If a Tax Advance is
required to be made by the Company and the Board determines that such amount is
allocable to the interest in the Company of a Person that is at such time a
Member, such Tax Advance shall be treated as being made on behalf of or with
respect to such Member for purposes of this Section 5.07 whether or not the tax
in question applies to a taxable period of the Company during which such Member
held an interest in the Company. Each Member hereby agrees to indemnify and hold
harmless the Company and the other Members from and against any liability
(including, without limitation, any liability for taxes, penalties, additions to
tax or interest other than any penalties, additions to tax or interest imposed
as a result of the Company’s failure to withhold or make a tax payment on behalf
of such Member which withholding or payment is required pursuant to applicable
Law but only to the extent amounts sufficient to pay such taxes were not timely
distributed to the Member pursuant to Section 4.01(b)) with respect to income
attributable to or distributions or other payments to such Member. To the extent
that any liability with respect to a Tax Advance relates to a former Member that
has withdrawn, sold, assigned, pledged, mortgaged, charged, or otherwise
transferred all or part of its interest in the Company, such former Member
(which in the case of a partial withdrawal, sale, assignment, pledge, mortgage,
charge or other transfer shall include a continuing Member with respect to the
portion of its interest in the Company so withdrawn, sold, assigned, pledged,
mortgaged, charged or transferred) shall indemnify the Company for its allocable
portion of such liability. Each Member acknowledges that, notwithstanding the
withdrawal, sale, assignment, pledge, mortgage, charge, or other transfer of all
or any portion of its interest in the Company, it may remain liable, pursuant to
this Section 5.07, for tax liabilities with respect to its allocable share of
income and gain of the Company for the Company’s taxable years (or portions
thereof) prior to such withdrawal, sale, assignment, pledge, mortgage, charge,
or other transfer, as applicable (including any such liabilities imposed under
section 6225 of the BBA Audit Rules).

Section 5.08    Tax Matters. With respect to all taxable years to which the
TEFRA Audit Rules apply, the Tax Matters Member shall be permitted to take any
and all actions under the TEFRA Audit Rules and shall have any powers necessary
to perform fully in such capacity. With respect to all taxable years to which
the BBA Audit Rules apply, the Partnership Representative shall be permitted to
take any and all actions under the BBA Audit Rules (including making or revoking
the election referred to in section 6226 of the BBA Audit Rules). The Company
shall file as a partnership for federal, state, provincial and local income tax
purposes, except where otherwise required by Law. All elections required or
permitted to be made by the Company, and all other tax decisions and
determinations relating to federal, state, provincial or local tax matters of
the Company, shall be made by the Applicable Tax Representative, in consultation
with the Company’s attorneys and/or accountants. Tax audits, controversies and
litigations shall be conducted under the direction of the Applicable Tax
Representative. The Applicable Tax Representative shall keep the other Members
reasonably informed as to any tax actions, examinations or proceedings relating
to the Company and shall submit to the other Members, for their review and
comment, any settlement or compromise offer with respect to any disputed item of
income, gain, loss, deduction or credit of the Company. As soon as reasonably
practicable after the end of each Fiscal Year, the Company shall send to each
Member a copy of United States Internal Revenue Service Schedule K-1, and any
comparable statements required by applicable United States state or local income
tax law as a result of the Company’s activities or investments, with respect to
such Fiscal Year. The Company also shall provide the Members with such other
information as may be reasonably requested for purposes of allowing the Members
to prepare and file their own tax returns. The Company shall use any reasonable
method or combination of methods in accordance with Section 706(d) of the Code
for the purpose of allocating or specifically allocating items of income, gain,
loss, deduction and expense of the Company for federal income tax purposes to
account for the varying interests of the Members for the Fiscal Year.

Section 5.09    Other Allocation Provisions. Certain of the foregoing provisions
and the other provisions of this Agreement relating to the maintenance of
Capital Accounts are intended to comply with Treasury Regulations
Section 1.704-1(b) and shall be interpreted and applied in a manner consistent
with such regulations. Section 5.03, Section 5.04 and Section 5.05 may be
amended at any time by the Board if the Board believes such amendment is
advisable, so long as any such amendment does not materially change the relative
economic interests of the Members. Furthermore, the Board shall use its
reasonable best efforts to cause its Subsidiaries to make adjustments to Capital
Accounts to reflect an adjustment to the carrying value of such Subsidiaries’
assets consistent with the adjustments to Carrying Values of the Company’s
assets hereunder.

ARTICLE VI    
BOOKS AND RECORDS; REPORTS

Section 6.01    Books and Records.
(a)    At all times during the continuance of the Company, the Board shall
arrange for the preparation and maintenance of separate books of account for the
Company.
(b)    Except as limited by Section 6.01(c), each Member shall have the right to
receive, for a purpose reasonably related to such Member’s interest as a Member
in the Company, upon reasonable written demand stating the purpose of such
demand and at such Member’s own expense:
(i)    a copy of the Certificate and this Agreement and all amendments thereto,
together with a copy of the executed copies of all powers of attorney (if
applicable) pursuant to which the Certificate and this Agreement and all
amendments thereto have been executed; and
(ii)    promptly after their becoming available, copies of the Company’s
federal, state and local income tax returns and reports, if any, for the three
most recent years.
(c)    The Board may keep confidential from the Members, for such period of time
as the Board determines in its sole discretion, (i) any information that the
Board reasonably believes to be in the nature of trade secrets or (ii) other
information the disclosure of which the Board believes is not in the best
interests of the Company, could damage the Company or its business or that the
Company is required by Law or by agreement with any third party to keep
confidential.

ARTICLE VII    
ORDINARY SHARES, VOTING SHARES AND OTHER UNITS

Section 7.01    Units. Interests in the Company shall be represented by Units.
As of the date of this Agreement, the Units are comprised of four Classes
designated as Ordinary Shares, Voting Shares, Series A Preferred Mirror Units
and Series B Preferred Mirror Units. The terms, rights, powers, preferences and
duties of the Series A Preferred Mirror Units and the Series B Preferred Mirror
Units are as set forth in Article XI and Article XII, respectively. Each
outstanding Ordinary Share has the same rights and privileges to share in
allocations and distributions as each other outstanding Ordinary Share. The
Board may establish, from time to time in accordance with such procedures as the
Board shall determine from time to time, other Classes, one or more series of
any such Classes, or other Company securities with such designations,
preferences, rights, powers and duties (which may be senior to existing Classes
and series of Units or other Company securities), as shall be determined by the
Board, including (i) the right to share in Profits and Losses or items thereof;
(ii) the right to share in Company distributions; (iii) the rights upon the
winding up, liquidation and dissolution of the Company; (iv) whether, and the
terms and conditions upon which, the Company may or shall be required to redeem
the Units or other Company securities (including sinking fund provisions);
(v) whether such Unit or other Company security is issued with the privilege of
conversion or exchange and, if so, the terms and conditions of such conversion
or exchange; (vi) the terms and conditions upon which each Unit or other Company
security will be issued, evidenced by certificates and assigned or transferred;
(vii) the method for determining the Percentage Interest as to such Units or
other Company securities; and (viii) the right, if any, of the holder of each
such Unit or other Company security to vote on Company matters, including
matters relating to the relative designations, preferences, rights, powers and
duties of such Units or other Company securities. Except as expressly provided
in this Agreement to the contrary, any reference to “Units” shall include the
Ordinary Shares, the Voting Shares, the Series A Preferred Mirror Units, the
Series B Preferred Mirror Units and any other Classes that may be established in
accordance with this Agreement. All Units of a particular Class shall have
identical rights in all respects as all other Units of such Class, except in
each case as otherwise specified in this Agreement.

Section 7.02    Certificates. The Company shall issue certificates of limited
liability company interests evidencing the Units. Each certificate shall
identify the particular Class of Units represented by such certificate. Each
certificate evidencing any Unit shall bear an appropriate legend indicating the
existence of this Agreement and the restrictions on Transfer contained herein.
All certificates shall be signed by an authorized officer of the Company. Any
such signature may be a facsimile. No certificate shall be issued in bearer
form. The Company may issue a new certificate of Units in place of any
certificate previously issued by it that is alleged to have been lost, stolen or
destroyed. The Company may require the owner of the lost, stolen or destroyed
certificate, or its legal representative, to give the Company a bond sufficient
to indemnify it against any claim that may be made against it on account of the
alleged loss, theft or destruction of any such certificate or the issuance of a
new certificate.

Section 7.03    Register. The register of the Company shall be the definitive
record of ownership of each Unit and all relevant information, including voting
rights, with respect to each Member.

Section 7.04    Registered Members. The Company shall be entitled to recognize
the exclusive right of a Person registered on its records as the owner of Units
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in Units on the part of any other Person, whether or not it
shall have express or other notice thereof, except as otherwise provided by the
Act or other applicable Law.

ARTICLE VIII    
FORFEITURE OF INTERESTS; TRANSFER RESTRICTIONS

Section 8.01    Member Transfers.
(a)    No Member or Assignee thereof may Transfer (including by exchanging in an
Exchange Transaction) all or any portion of its Units or other interest in the
Company (or beneficial interest therein) without the prior consent of the Board,
which consent may be given or withheld, or made subject to such conditions
(including, without limitation, the receipt of such legal opinions and other
documents that the Board may require) as are determined by the Board, in each
case in the Board’s sole discretion. Any such determination in the Board’s
discretion in respect of Units shall be final and binding. Such determinations
need not be uniform and may be made selectively among Members, whether or not
such Members are similarly situated, and shall not constitute the breach of any
duty hereunder or otherwise existing at law, in equity or otherwise. Any
purported Transfer of Units that is not in accordance with, or subsequently
violates, this Agreement shall be, to the fullest extent permitted by Law, null
and void.
(b)    Subject to Section 8.03, the Board may consider consenting to an exchange
or Transfer of Common Units in an Exchange Transaction pursuant to the terms of
the Exchange Agreement. In the case of a Transfer of Common Units in connection
with an Exchange Transaction, the Percentage Interests of the Members shall be
appropriately adjusted to provide for, as applicable, a decrease in the number
of Common Units owned by the exchanging Member and an increase in the number of
Common Units owned by APO UK (FC).
(c)    Subject to Section 8.04, the Board may consider consenting to an exchange
or Transfer of Units by a Member that is a party to a Roll-up Agreement pursuant
to the terms and provisions thereof.

Section 8.02    Encumbrances. No Member or Assignee may create an Encumbrance
with respect to all or any portion of its Units or other interest in the Company
(or any beneficial interest therein) unless the Board consents in writing
thereto, which consent may be given or withheld, or made subject to such
conditions as are determined by the Board, in the Board’s sole discretion.
Consent of the Board shall be withheld until the holder of the Encumbrance
acknowledges the terms and conditions of this Agreement. Any purported
Encumbrance that is not in accordance with this Agreement shall be, to the
fullest extent permitted by Law, null and void.

Section 8.03    Further Restrictions. Notwithstanding any contrary provision in
this Agreement, in no event may any Transfer of a Unit be made by any Member or
Assignee if:
(a)    such Transfer is made to any Person who lacks the legal right, power or
capacity to own such Unit;
(b)    such Transfer would require the registration of such transferred Unit or
of any Class of Unit pursuant to any applicable United States federal or state
securities laws (including, without limitation, the Securities Act or the
Exchange Act) or other non-U.S. securities laws (including Canadian provincial
or territorial securities laws) or would constitute a non-exempt distribution
pursuant to applicable provincial or state securities laws;
(c)    such Transfer would cause (i) all or any portion of the assets of the
Company to (A) constitute “plan assets” (under ERISA, the Code or any applicable
Similar Law) of any existing or contemplated Member, or (B) be subject to the
provisions of ERISA, Section 4975 of the Code or any applicable Similar Law, or
(ii) the Board to become a fiduciary with respect to any existing or
contemplated Member, pursuant to ERISA, any applicable Similar Law, or
otherwise;
(d)    to the extent requested by the Board, the Company does not receive such
legal and/or tax opinions and written instruments (including, without
limitation, copies of any instruments of Transfer and such Assignee’s consent to
be bound by this Agreement as an Assignee) that are in a form satisfactory to
the Board, as determined in the Board’s sole discretion; or
(e)    such Transfer would create a substantial risk that the Company would be
classified or otherwise treated other than as a partnership for United States
federal income tax purposes.

Section 8.04    Rights of Assignees. Subject to Section 8.05 and Section 8.06,
the transferee of any permitted Transfer pursuant to this Article VIII will be
an assignee only (“Assignee”), and only will receive, to the extent transferred,
the distributions and allocations of income, gain, loss, deduction, credit or
similar item to which the Member which transferred its Units would be entitled,
and such Assignee will not be entitled or enabled to exercise any other rights
or powers of a Member, such other rights, and all obligations relating to, or in
connection with, such interest remaining with the transferring Member. The
transferring Member will remain a Member even if it has transferred all of its
Units to one or more Assignees until such time as the Assignee(s) is admitted to
the Company as a Member pursuant to Section 8.05 or Section 8.06. Any
transferring Member will remain liable to the Company as contemplated by
Section 5.07 and shall, if requested by the Board, expressly acknowledge such
liability in such agreements as may be entered into by such Member in connection
with such transfer.

Section 8.05    Admissions, Withdrawals and Removals.
(a)    No Member will be removed or entitled to withdraw from being a Member of
the Company except in accordance with Section 8.07.
(b)    Except as otherwise provided in Article IX or the Act, no admission,
substitution, withdrawal or removal of a Member will cause the commencement of
winding up or the dissolution of the Company. To the fullest extent permitted by
Law, any purported admission, withdrawal or removal that is not in accordance
with this Agreement shall be null and void.

Section 8.06    Admission of Assignees as Substitute Members. An Assignee will
become a substitute Member only if and when each of the following conditions is
satisfied:
(a)    the Board consents in writing to such admission, which consent may be
given or withheld, or made subject to such conditions as are determined by the
Board, in each case in the Board’s sole discretion;
(b)    if required by the Board, the Board receives written instruments
(including, without limitation, copies of any instruments of Transfer and such
Assignee’s consent to be bound by this Agreement as a substitute Member) that
are in a form satisfactory to the Board (as determined in its sole discretion);
(c)    if required by the Board, the Board receives an opinion of counsel
satisfactory to the Board to the effect that such Transfer is in compliance with
this Agreement and all applicable Law; and
(d)    if required by the Board, the parties to the Transfer, or any one of
them, pays all of the Company’s reasonable expenses connected with such Transfer
(including, but not limited to, the reasonable legal and accounting fees of the
Company).

Section 8.07    Withdrawal and Removal of Members.
(a)    If a Member ceases to hold any Units, then such Member shall cease to be
a Member and to have the power to exercise any rights or powers of a Member.
(b)    Unless otherwise determined by the Board in its sole and absolute
discretion, notwithstanding the provisions of section 24(2) of the Act, a Person
shall not cease to be a Member by reason of (i) the commencement and
continuation for more than 120 days of any proceedings against the member
seeking reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any law, or (ii) the appointment without
such Member’s consent or acquiescence of a trustee, receiver or liquidator of
the Member or of all or any substantial part of such Member’s properties, which
appointment has not been vacated within 90 days after the later of (x) such
appointment or (y) the expiration of any stay entered within 90 days after such
appointment.

ARTICLE IX    
DISSOLUTION, LIQUIDATION AND TERMINATION

Section 9.01    No Dissolution. Except as required by the Act, the Company shall
not commence winding up nor be dissolved by the admission of additional Members
or withdrawal of Members in accordance with the terms of this Agreement. The
Company may be wound up, liquidated, dissolved and terminated only pursuant to
the provisions of this Article IX, and the Members hereby irrevocably waive any
and all other rights they may have to cause a winding up and/or dissolution of
the Company or a sale or partition of any or all of the Company assets.

Section 9.02    Events Causing Winding Up. The Company shall be wound up upon
the occurrence of any of the following events (each, a “Dissolution Event”):
(a)    any event which makes it unlawful for the business of the Company to be
carried on by the Members;
(b)    the written consent of the Board and holders of a majority of Voting
Shares;
(c)    any other event expressly set out in the Act not inconsistent with any
provision hereof requiring the Company to be wound up and dissolved;
(d)    if there are no remaining Managers; provided that the Company will not be
dissolved or required to be wound up in connection with any of the events
specified in this Section 9.02(d) if holders of a majority of Voting Shares
consent to or ratify the continuation of the business of the Company and the
appointment of at least one Manager within 90 days following the occurrence of
any such event.

Section 9.03    Distribution upon Winding Up. Upon the commencement of the
winding up of the Company, the Board, or any other Person designated by the
Board (the “Liquidation Agent”), shall take full account of the assets and
liabilities of the Company and shall, unless the Board determines otherwise,
liquidate the assets of the Company as promptly as is consistent with obtaining
the fair value thereof and otherwise in accordance with the Act (to the extent
applicable) and this Agreement. The proceeds of any liquidation shall be applied
and distributed in the following order:
(a)    First, to the satisfaction of debts and liabilities of the Company
(including satisfaction of all indebtedness to Members and/or their Affiliates
to the extent otherwise permitted by Law) including the expenses of liquidation,
and including the establishment of any reserve which the Liquidation Agent shall
deem reasonably necessary for any contingent, conditional or unmatured
contractual liabilities or obligations of the Company (“Contingencies”). Any
such reserve may be paid over by the Liquidation Agent to any attorney-at-law,
or acceptable party, as escrow agent, to be held for disbursement in payment of
any Contingencies and, at the expiration of such period as shall be deemed
advisable by the Liquidation Agent for distribution of the balance in the manner
hereinafter provided in this Section 9.03;
(b)    Second, to the holders of the Series A Preferred Mirror Units and the
holders of the Series B Preferred Mirror Units, as provided in Article XI and
Article XII, respectively; and
(c)    The balance, if any, to the Members, pro rata to each of the Members in
accordance with their Percentage Interests.

Section 9.04    Time for Liquidation. A reasonable amount of time shall be
allowed for the orderly liquidation of the assets of the Company and the
discharge of liabilities to creditors so as to enable the Liquidation Agent to
minimize the losses attendant upon such liquidation.

Section 9.05    Termination. The Company shall terminate when all of the assets
of the Company, after payment of or due provision for all debts, liabilities and
obligations of the Company, shall have been distributed to the holders of Units
in the manner provided for in this Article IX.

Section 9.06    Claims of the Members. The Members shall look solely to the
Company’s assets for the return of their Capital Contributions, and if the
assets of the Company remaining after payment of or due provision for all debts,
liabilities and obligations of the Company are insufficient to return such
Capital Contributions, the Members shall have no recourse against the Company or
any other Member or any other Person. No Member with a negative balance in such
Member’s Capital Account shall have any obligation to the Company or to the
other Members or to any creditor or other Person to restore such negative
balance during the existence of the Company, upon dissolution or termination of
the Company or otherwise, except to the extent required by the Act.

Section 9.07    Survival of Certain Provisions. Notwithstanding anything to the
contrary in this Agreement, the provisions of Section 10.02 and Section 13.09
shall survive the termination of the Company.

ARTICLE X    
LIABILITY AND INDEMNIFICATION

Section 10.01    Liability of Members.
(a)    No Member shall be liable for any debt, obligation or liability of the
Company or of any other Member or have any obligation to restore any deficit
balance in its Capital Account solely by reason of being a Member of the
Company, except to the extent required by the Act.
(b)    This Agreement is not intended to, and does not, create or impose any
fiduciary duty on any of the Members hereto or on their respective Affiliates.
Further, the Members hereby waive any and all fiduciary duties that, absent such
waiver, may exist at or be implied by Law or in equity, and in doing so,
recognize, acknowledge and agree that their duties and obligations to one
another and to the Company are only as expressly set forth in this Agreement and
those required by the Act.
(c)    Subject to the Act, to the extent that, at law or in equity, any Member
has duties (including fiduciary duties) and liabilities relating thereto to the
Company or to another Member, the Members acting under this Agreement will not
be liable to the Company or to any such other Member for their good faith
reliance on the provisions of this Agreement. Subject to the Act, the provisions
of this Agreement, to the extent that they restrict or eliminate the duties and
liabilities relating thereto of any Member otherwise existing at law or in
equity, are agreed by the Members to replace to that extent such other duties
and liabilities of the Members relating thereto.
(d)    The Board may consult with legal counsel, accountants and financial or
other advisors and any act or omission suffered or taken by the Board on behalf
of the Company or in furtherance of the interests of the Company in good faith
in reliance upon and in accordance with the advice of such counsel, accountants
or financial or other advisors will be full justification for any such act or
omission, and the Board will be fully protected in so acting or omitting to act
so long as such counsel or accountants or financial or other advisors were
selected with reasonable care.

Section 10.02    Indemnification.
(a)    Each Manager (including any former Manager), the Applicable Tax
Representative, and each Member (including any former Member), in his capacity,
as such, and to the extent such Member participates, directly or indirectly, in
the Company’s activities (each, a “Covered Person” and collectively, the
“Covered Persons”) shall not be liable to the Company or, to the extent
applicable, to any of the other Members for any loss, claim, damage or liability
occasioned by any acts or omissions in the performance of its services
hereunder, unless it shall ultimately be determined by final judicial decision
from which there is no further right to appeal (a “Final Adjudication”) that
such loss, claim, damage or liability is due to an act or omission of a Covered
Person (i) made in bad faith or with criminal intent or (ii) that adversely
affected the Company and that failed to satisfy the duty of care owed pursuant
to the Company or as otherwise required by Law.
(b)    A Covered Person shall be indemnified to the fullest extent permitted by
Law by the Company against any losses, claims, damages, liabilities and expenses
(including attorneys’ fees, judgments, fines, penalties and amounts paid in
settlement) incurred by or imposed upon him by reason of or in connection with
any action taken or omitted by such Covered Person arising out of the Covered
Person’s status as a Member or its activities on behalf of the Company,
including in connection with any action, suit, investigation or proceeding
before any judicial, administrative, regulatory or legislative body or agency to
which it may be made a party or otherwise involved or with which it shall be
threatened by reason of being or having been the Board or by reason of serving
or having served as a director, officer, consultant, advisor, manager, member,
partner, employee or stockholder of any enterprise in which the Company or any
of its Affiliates has or had a financial interest; provided that the Company
may, but shall not be required to, indemnify a Covered Person with respect to
any matter as to which there has been a Final Adjudication that its acts or its
failure to act (i) were in bad faith or with criminal intent, or (ii) were of a
nature that makes indemnification by the relevant Affiliate unavailable. The
right to indemnification granted by this Section 10.02 shall be in addition to
any rights to which a Covered Person may otherwise be entitled and shall inure
to the benefit of the successors by operation of law or valid assigns of such
Covered Person. The Company shall pay the expenses incurred by a Covered Person
in defending a civil or criminal action, suit, investigation or proceeding in
advance of the final disposition of such action, suit, investigation or
proceeding, upon receipt of an undertaking by the Covered Person to repay such
payment if there shall be a Final Adjudication that it is not entitled to
indemnification as provided herein. In any suit brought by the Covered Person to
enforce a right to indemnification hereunder it shall be a defense that the
Covered Person has not met the applicable standard of conduct set forth in this
Section 10.02, and in any suit in the name of the Company to recover expenses
advanced pursuant to the terms of an undertaking the Company shall be entitled
to recover such expenses upon Final Adjudication that the Covered Person has not
met the applicable standard of conduct set forth in this Section 10.02. In any
such suit brought to enforce a right to indemnification or to recover an
advancement of expenses pursuant to the terms of an undertaking, the burden of
proving that the Covered Person is not entitled to be indemnified, or to an
advancement of expenses, shall be on the Company (or any Member acting
derivatively or otherwise on behalf of the Company or the Members). The Board
may not satisfy any right of indemnity or reimbursement granted in this
Section 10.02 or to which it may be otherwise entitled except out of the assets
of the Company (including, without limitation, insurance proceeds and rights
pursuant to indemnification agreements), and no Member shall be personally
liable with respect to any such claim for indemnity or reimbursement. The Board
may enter into appropriate indemnification agreements and/or arrangements
reflective of the provisions of this Section 10.02 and obtain appropriate
insurance coverage on behalf and at the expense of the Company to secure the
Company’s indemnification obligations hereunder and may enter into appropriate
indemnification agreements and/or arrangements reflective of the provisions of
this Section 10.02. Each Covered Person shall be deemed a third party
beneficiary (to the extent not a direct party hereto) to this Agreement and, in
particular, the provisions of this Section 10.02.
(c)    To the extent that, at law or in equity, a Covered Person has duties
(including fiduciary duties) and liabilities relating thereto to the Company or
the Members, the Covered Person shall not be liable to the Company or to any
Member for its good faith reliance on the provisions of this Agreement. Subject
to the Act, the provisions of this Agreement, to the extent that they restrict
or eliminate the duties and liabilities of a Covered Person otherwise existing
at law or in equity, are agreed by the Members to replace such other duties and
liabilities of each such Covered Person.

ARTICLE XI    
TERMS, RIGHTS, POWERS, PREFERENCES AND DUTIES OF SERIES A PREFERRED MIRROR UNITS

Section 11.01    Designation. The Series A Preferred Mirror Units are hereby
designated and created as a series of Preferred Units. Each Series A Preferred
Mirror Unit shall be identical in all respects to every other Series A Preferred
Mirror Unit. The Series A Preferred Mirror Units are not “Voting Shares” for
purposes of this Agreement. As of any date of determination, the Percentage
Interest as to any Series A Holder in its capacity as such with respect to
Series A Preferred Mirror Units shall be 0% as such term applies to all Members;
provided, however, that when such term is used to only apply to Series A
Holders, “Percentage Interest” shall mean, with respect to any holder of Series
A Preferred Mirror Units in its capacity as such as of any date, the ratio
(expressed as a percentage) of the number of Series A Preferred Mirror Units
held by such holder on such date relative to the aggregate number of Series A
Preferred Mirror Units then outstanding as of such date. The Board may cause the
Company to, from time to time, without notice to or consent of the Series A
Holders or holders of other Parity Units, issue additional Series A Preferred
Mirror Units.

Section 11.02    Distributions.
(a)    The Series A Holders shall be entitled to receive with respect to each
Series A Preferred Mirror Unit owned by such holder, when, as and if declared by
the Board, or a duly authorized committee thereof, in its sole discretion out of
funds legally available therefor, non-cumulative quarterly cash distributions,
on the applicable Distribution Payment Date that corresponds to the Record Date
for which the Board has declared a distribution, if any, at a rate per annum
equal to the Series A Distribution Rate (subject to Section 11.05 of this
Agreement) of the Series A Liquidation Preference. Such distributions shall be
non-cumulative. Distributions payable on the Series A Preferred Mirror Units for
any period less than a full Distribution Period shall be computed on the basis
of a 360-day year consisting of twelve 30-day months. Declared distributions
will be payable on the relevant Distribution Payment Date to Series A Holders as
they appear on the Company’s register at the close of business, New York City
time, on a Series A Record Date, provided that if the Series A Record Date is
not a Business Day, the declared distributions will be payable on the relevant
Distribution Payment Date to Series A Holders as they appear on the Company’s
register at the close of business, New York City time, on the Business Day
immediately preceding such Series A Record Date.
(b)    So long as any Series A Preferred Mirror Units are outstanding, for any
then-current Distribution Period, unless distributions have been declared and
paid or declared and set apart for payment on (i) all AOG Series A Mirror
Interests or (ii) the Series A Preferred Shares, then, in each case for such
then-current Distribution Period only, (i) no distributions may be declared or
paid or set apart for payment by the Company on any Junior Units and (ii) the
Company may not repurchase any of its Junior Units; provided, however, that, the
foregoing limitations shall not apply to (x) a distribution to any holder of
equity interests of the Company in order to permit such holder (or parent of
such holder) to net share settle equity-based awards granted under the Issuer’s
2007 Omnibus Equity Incentive Plan in order to satisfy associated tax
obligations, (y) pro rata Tax Distributions in accordance with Section 4.01(b)
as in effect on the date the Series A Preferred Shares are first issued and/or
(z) distributions paid in Junior Units or options, warrants or rights to
subscribe for or purchase Junior Units.
(c)    The Board may, in its sole discretion, choose to pay distributions on the
Series A Preferred Mirror Units without the payment of any distributions on any
Junior Units.
(d)    When distributions are not declared and paid (or duly provided for) on
any Distribution Payment Date (or, in the case of Parity Units having
distribution payment dates different from the Distribution Payment Dates
pertaining to the Series A Preferred Mirror Units, on a distribution payment
date falling within the related Distribution Period) in full upon the Series A
Preferred Mirror Units or any Parity Units, all distributions declared upon the
Series A Preferred Mirror Units and all such Parity Units payable on such
Distribution Payment Date (or, in the case of Parity Units having distribution
payment dates different from the Distribution Payment Dates, on a distribution
payment date falling within the related Distribution Period) shall be declared
pro rata so that the respective amounts of such distributions shall bear the
same ratio to each other as all declared and unpaid distributions per Unit on
the Series A Preferred Mirror Units and all unpaid distributions, including any
accumulations, on all Parity Units payable on such Distribution Payment Date (or
in the case of Parity Units having distribution payment dates different from the
Distribution Payment Dates pertaining to the Series A Preferred Mirror Units, on
a distribution payment date falling within the related Distribution Period) bear
to each other.
(e)    No distributions may be declared or paid or set apart for payment on any
Series A Preferred Mirror Units if at the same time any arrears exist or default
exists in the payment of distributions on any outstanding Units ranking, as to
the payment of distributions and distribution of assets upon a Dissolution
Event, senior to the Series A Preferred Mirror Units, subject to any applicable
terms of such outstanding Units.
(f)    Series A Holders shall not be entitled to any distributions, whether
payable in cash or property, other than as provided in this Agreement and shall
not be entitled to interest, or any sum in lieu of interest, in respect of any
distribution payment, including any such payment which is delayed or foregone.
(g)    The Company and the Series A Holders intend that no portion of the
distributions paid to the Series A Holders pursuant to this Section 11.02 shall
be treated as a “guaranteed payment” within the meaning of Section 707(c) of the
Code, and the Company and the Series A Holders shall not take any position
inconsistent with such intention, except if there is a change in applicable law
or final determination by the Internal Revenue Service that is inconsistent with
such intention.

Section 11.03    Rank. The Series A Preferred Mirror Units shall rank, with
respect to payment of distributions and distribution of assets upon a
Dissolution Event:
(a)    junior to all of the Company’s existing and future indebtedness and any
equity securities, including Preferred Units, that the Company may authorize or
issue, the terms of which provide that such securities shall rank senior to the
Series A Preferred Mirror Units with respect to payment of distributions and
distribution of assets upon a Dissolution Event;
(b)    equally to any Parity Units; and
(c)    senior to any Junior Units.

Section 11.04    Redemption.
(a)    Notwithstanding anything to the contrary contained in this Agreement, at
any time and from time to time, the Company may, in the Board’s sole discretion,
redeem the Series A Preferred Mirror Units, out of funds legally available
therefor, in whole or in part, at a redemption price equal to the Series A
Liquidation Preference plus an amount equal to declared and unpaid distributions
from the Distribution Payment Date immediately preceding the redemption date to,
but excluding, the redemption date.
(b)    If the Issuer redeems its Series A Preferred Shares pursuant to a Change
of Control Event or a Series A Tax Redemption Event, then the Company may, in
the Board’s sole discretion, redeem the Series A Preferred Mirror Units, in
whole but not in part, out of funds legally available therefor, at a redemption
price equal to $25.25 per Series A Preferred Mirror Unit plus an amount equal to
the declared and unpaid distributions. So long as funds sufficient to pay the
redemption price for all of the Series A Preferred Mirror Units called for
redemption have been set aside for payment, from and after the redemption date,
such Series A Preferred Mirror Units called for redemption shall no longer be
deemed outstanding, and all rights of the Series A Holders thereof shall cease
other than the right to receive the redemption price, without interest.
(c)    Without limiting clause (b) of this Section 11.04, if the Company shall
deposit on or prior to any date fixed for redemption of Series A Preferred
Mirror Units, with any bank or trust company, as a trust fund, or in an account
for the benefit of and/or Controlled by the Board or the Company, a fund
sufficient to redeem the Series A Preferred Mirror Units called for redemption,
with irrevocable instructions and authority to such bank or trust company (if
applicable) to pay on and after the date fixed for redemption or such earlier
date as the Board may determine, to the respective Series A Holders, the
redemption price thereof, then from and after the date of such deposit (although
prior to the date fixed for redemption) such Series A Preferred Mirror Units so
called shall be deemed to be redeemed and such deposit shall be deemed to
constitute full payment of such Series A Preferred Mirror Units to the holders
thereof and from and after the date of such deposit such Series A Preferred
Mirror Units shall no longer be deemed to be outstanding, and the holders
thereof shall cease to be holders of Units with respect to such Series A
Preferred Mirror Units, and shall have no rights with respect thereto except
only the right to receive from such bank or trust company, or account for the
benefit of and/or Controlled by the Board or the Company, on the redemption date
or such earlier date as the Board may determine, payment of the redemption price
of such Series A Preferred Mirror Units without interest.
(d)    The Series A Holders shall have no right to require redemption of any
Series A Preferred Mirror Units.

Section 11.05     Series A Distribution Rate. If the distribution rate per annum
on the Series A Preferred Shares issued by the Issuer shall increase pursuant to
Section 13.5 of the Issuer LLC Agreement, then the Series A Distribution Rate
shall increase by the same amount beginning on the same date as set forth in
Article XIII of the Issuer LLC Agreement.

Section 11.06    Allocations. Before giving effect to the allocations set forth
in Article V, Gross Ordinary Income for the Fiscal Year shall be specially
allocated pro rata to the holders of Series A Preferred Mirror Units in
accordance with each holder’s Percentage Interest with respect to their Series A
Preferred Mirror Units in an amount equal to the sum of (i) the amount of cash
distributed with respect to the Series A Preferred Mirror Units pursuant to
Section 11.02 during such Fiscal Year and (ii) the excess, if any, of the amount
of cash distributed with respect to the Series A Preferred Mirror Units pursuant
to Section 11.02 in all prior Fiscal Years over the amount of Gross Ordinary
Income allocated to the Series A Holders pursuant to this Section 11.06 in all
prior Fiscal Years. To the extent that there is insufficient Gross Ordinary
Income for a Fiscal Year to allocate to the Series A Holders pursuant to the
prior sentence and to the Series B Holders pursuant to Section 12.06, Gross
Ordinary Income shall be allocated to the Series A Holders and Series B Holders
for such Fiscal Year on a pro rata basis based on the amount of distributions
paid in respect of the Series A Preferred Shares and Series B Preferred Shares
respectively in such Fiscal Year.

Section 11.07    Voting. Notwithstanding any provision in this Agreement or the
Act to the contrary, the Series A Preferred Mirror Units shall not have any
relative, participating, optional or other voting, consent or approval rights or
powers, and the vote, consent or approval of the Series A Holders shall not be
required for the taking of any Company action or inaction.

Section 11.08    Liquidation Rights.
(a)    Upon any Dissolution Event, after payment or provision for the
liabilities of the Company (including the expenses of such Dissolution Event)
and the satisfaction of all claims ranking senior to the Series A Preferred
Mirror Units in accordance with Section 9.03, the Series A Holders shall be
entitled to receive out of the assets of the Company or proceeds thereof
available for distribution to Members, before any payment or distribution of
assets is made in respect of Junior Units, distributions equal to the positive
balance in their Capital Accounts (to the extent such positive balance is
attributable to ownership of the Series A Preferred Mirror Units and after
taking into account allocations of Gross Ordinary Income to the Series A Holders
pursuant to Section 11.06 for the taxable year in which the Dissolution Event
occurs) pursuant to Section 9.03, pro rata based on the full respective
distributable amounts to which each Series A Holder is entitled pursuant to this
Section 11.08(a).
(b)    Upon a Dissolution Event, after each Series A Holder receives a payment
equal to the positive balance in its Capital Account (to the extent such
positive balance is attributable to ownership of the Series A Preferred Mirror
Units and after taking into account allocations of Gross Ordinary Income to the
Series A Holders pursuant to Section 11.06 for the taxable year in which the
Dissolution Event occurs), such Series A Holder shall not be entitled to any
further participation in any distribution of assets by the Company.
(c)    If the assets of the Company available for distribution upon a
Dissolution Event are insufficient to pay in full the aggregate amount payable
to the Series A Holders and holders of all other outstanding Parity Units, if
any, such assets shall be distributed to the Series A Holders and holders of
such Parity Units pro rata, based on the full respective distributable amounts
to which each such Member is entitled pursuant to this Section 11.08.
(d)    Nothing in this Section 11.08 shall be understood to entitle the Series A
Holders to be paid any amount upon the occurrence of a Dissolution Event until
holders of any classes or series of Units ranking, as to the distribution of
assets upon a Dissolution Event, senior to the Series A Preferred Mirror Units
have been paid all amounts to which such classes or series of Units are
entitled.
(e)    For the purposes of this Section 11.08, a Dissolution Event shall not be
deemed to have occurred in connection with (i) a Substantially All Merger or a
Substantially All Sale whereby a member of the Apollo Operating Group is the
surviving Person or the Person formed by such transaction is organized under the
laws of a Permitted Jurisdiction and has expressly assumed all of the
obligations under the AOG Series A Mirror Interests, (ii) the sale or
disposition of a member of the Apollo Operating Group (whether by merger,
consolidation or the sale of all or substantially all of its assets) if such
sale or disposition is not a Substantially All Merger or Substantially All Sale,
(iii) the sale or disposition of a member of the Apollo Operating Group should
such member not constitute a “significant subsidiary” of the Issuer under Rule
1-02(w) of Regulation S-X promulgated by the SEC, (iv) an event where the Series
A Preferred Shares have been fully redeemed pursuant to the terms of the Issuer
LLC Agreement or if proper notice of redemption of the Series A Preferred Shares
has been given and funds sufficient to pay the redemption price for all of the
Series A Preferred Shares called for redemption have been set aside for payment
pursuant to the terms of the Issuer LLC Agreement, (v) transactions where the
assets of a member of the Apollo Operating Group being liquidated, dissolved or
wound up are immediately contributed to another member of the Apollo Operating
Group, and (vi) with respect to a member of the Apollo Operating Group, a
Permitted Transfer or a Permitted Reorganization (any of (i) through (vi), a
“Series A Dissolution Exception”).
(f)    In the event that any member of the Apollo Operating Group liquidates,
dissolves or winds up, including a Dissolution Event, the Company shall not
declare or pay or set apart payment on its Junior Units unless the outstanding
liquidation preference on all outstanding AOG Series A Mirror Interests of each
member of the Apollo Operating Group shall have been repaid via redemption or
otherwise. Notwithstanding the foregoing, no such limitation shall apply to or
upon (i) a Series A Dissolution Exception or (ii) an event where the Issuer’s
Series A Preferred Shares have been fully redeemed pursuant to the terms of the
Issuer LLC Agreement or if proper notice of redemption of the Series A Preferred
Shares has been given and funds sufficient to pay the redemption price for all
of the Series A Preferred Shares called for redemption have been set aside by or
on behalf of the Issuer for payment pursuant to the terms of the Issuer LLC
Agreement.

Section 11.09    No Duties to Series A Holders. Notwithstanding anything to the
contrary in this Agreement, to the fullest extent permitted by law, neither the
Board nor any other Covered Person shall have any duties or liabilities to the
Series A Holders.

Section 11.10    Coordination Among Apollo Operating Group. To facilitate
compliance with the limitations set forth in Sections 11.02(b) and 11.08(f)
above, the Board shall coordinate with, and provide advance notice to, the
general partner or manager of each other member of the Apollo Operating Group
with respect to planned distributions, holdbacks, liquidations, dissolutions,
redemptions or repurchases of equity interests and extraordinary transactions,
using such procedures as the Board and such other general partners collectively
shall determine from time to time.

Section 11.11    Amendments and Waivers. Notwithstanding the provisions of
Section 13.11 of the Agreement, the provisions of this Article XI may be
amended, supplemented, waived or modified by the action of the Board without the
consent of any Member.

Section 11.12     Expenses. It is the intent of the Issuer, the Company and the
other members of the Apollo Operating Group that the offering of the Series A
Preferred Shares by the Issuer is for the benefit of the Company and the other
members of the Apollo Operating Group and therefore the fees and expenses
(including any underwriter discounts and fees) associated with the offering of
the Series A Preferred Shares by the Issuer (the “Series A Offering Expenses”)
shall be borne by the members of the Apollo Operating Group. In order to
implement such intent, (i) the Issuer will be deemed to have contributed the
gross proceeds raised in the offering of the Series A Preferred Shares to APO
Asset Co., LLC, APO (FC), LLC, APO (FC II), LLC, APO (FC III), LLC, APO UK (FC),
LLC and APO Corp. (in exchange for a note in the case of APO Corp.), in
accordance with the books and records of such entities, which will in turn
contribute the gross proceeds to the Company and the other members of the Apollo
Operating Group in exchange for Series A Preferred Mirror Units issued by the
Company and the other members of the Apollo Operating Group, and (ii) the
Company and the other members of the Apollo Operating Group will be deemed to
have paid the Series A Offering Expenses, pro rata based on the relative amount
of gross proceeds each member of the Apollo Operating Group is deemed to have
received.

ARTICLE XII    
TERMS, RIGHTS, POWERS, PREFERENCES AND DUTIES OF SERIES B PREFERRED MIRROR UNITS

Section 12.01    Designation. The Series B Preferred Mirror Units are hereby
designated and created as a series of Preferred Units. Each Series B Preferred
Mirror Unit shall be identical in all respects to every other Series B Preferred
Mirror Unit. The Series B Preferred Mirror Units are not “Voting Shares” for
purposes of this Agreement. As of any date of determination, the Percentage
Interest as to any Series B Holder in its capacity as such with respect to
Series B Preferred Mirror Units shall be 0% as such term applies to all Members;
provided, however, that when such term is used to only apply to Series B
Holders, “Percentage Interest” shall mean, with respect to any holder of Series
B Preferred Mirror Units in its capacity as such as of any date, the ratio
(expressed as a percentage) of the number of Series B Preferred Mirror Units
held by such holder on such date relative to the aggregate number of Series B
Preferred Mirror Units then outstanding as of such date. The Board may cause the
Company to, from time to time, without notice to or consent of the Series B
Holders or holders of other Parity Units, issue additional Series B Preferred
Mirror Units.

Section 12.02    Distributions.
(a)    The Series B Holders shall be entitled to receive with respect to each
Series B Preferred Mirror Unit owned by such holder, when, as and if declared by
the Board, or a duly authorized committee thereof, in its sole discretion out of
funds legally available therefor, non-cumulative quarterly cash distributions,
on the applicable Distribution Payment Date that corresponds to the Record Date
for which the Board has declared a distribution, if any, at a rate per annum
equal to the Series B Distribution Rate (subject to Section 12.05 of this
Agreement) of the Series B Liquidation Preference. Such distributions shall be
non-cumulative. Distributions payable on the Series B Preferred Mirror Units for
any period less than a full Distribution Period shall be computed on the basis
of a 360-day year consisting of twelve 30-day months. Declared distributions
will be payable on the relevant Distribution Payment Date to Series B Holders as
they appear on the Company’s register at the close of business, New York City
time, on a Series B Record Date, provided that if the Series B Record Date is
not a Business Day, the declared distributions will be payable on the relevant
Distribution Payment Date to Series B Holders as they appear on the Company’s
register at the close of business, New York City time, on the Business Day
immediately preceding such Series B Record Date.
(b)    So long as any Series B Preferred Mirror Units are outstanding, for any
then-current Distribution Period, unless distributions have been declared and
paid or declared and set apart for payment on (i) all AOG Series B Mirror
Interests or (ii) the Series B Preferred Shares, then, in each case for such
then-current Distribution Period only, (i) no distributions may be declared or
paid or set apart for payment by the Company on any Junior Units and (ii) the
Company may not repurchase any of its Junior Units; provided, however, that, the
foregoing limitations shall not apply to (x) a distribution to any holder of
equity interests of the Company in order to permit such holder (or parent of
such holder) to net share settle equity-based awards granted under the Issuer’s
2007 Omnibus Equity Incentive Plan (or any successor or similar plan) in order
to satisfy associated tax obligations, (y) pro rata Tax Distributions in
accordance with Section 4.01(b) as in effect on the date the Series B Preferred
Shares are first issued and/or (z) distributions paid in Junior Units or
options, warrants or rights to subscribe for or purchase Junior Units or with
proceeds from the substantially concurrent sale of Junior Units.
(c)    The Board may, in its sole discretion, choose to pay distributions on the
Series B Preferred Mirror Units without the payment of any distributions on any
Junior Units.
(d)    When distributions are not declared and paid (or duly provided for) on
any Distribution Payment Date (or, in the case of Parity Units having
distribution payment dates different from the Distribution Payment Dates
pertaining to the Series B Preferred Mirror Units, on a distribution payment
date falling within the related Distribution Period) in full upon the Series B
Preferred Mirror Units or any Parity Units, all distributions declared upon the
Series B Preferred Mirror Units and all such Parity Units payable on such
Distribution Payment Date (or, in the case of Parity Units having distribution
payment dates different from the Distribution Payment Dates, on a distribution
payment date falling within the related Distribution Period) shall be declared
pro rata so that the respective amounts of such distributions shall bear the
same ratio to each other as all declared and unpaid distributions per Unit on
the Series B Preferred Mirror Units and all unpaid distributions, including any
accumulations, on all Parity Units payable on such Distribution Payment Date (or
in the case of Parity Units having distribution payment dates different from the
Distribution Payment Dates pertaining to the Series B Preferred Mirror Units, on
a distribution payment date falling within the related Distribution Period) bear
to each other.
(e)    No distributions may be declared or paid or set apart for payment on any
Series B Preferred Mirror Units if at the same time any arrears exist or default
exists in the payment of distributions on any outstanding Units ranking, as to
the payment of distributions and distribution of assets upon a Dissolution
Event, senior to the Series B Preferred Mirror Units, subject to any applicable
terms of such outstanding Units.
(f)    Series B Holders shall not be entitled to any distributions, whether
payable in cash or property, other than as provided in this Agreement and shall
not be entitled to interest, or any sum in lieu of interest, in respect of any
distribution payment, including any such payment which is delayed or foregone.
(g)    The Company and the Series B Holders intend that no portion of the
distributions paid to the Series B Holders pursuant to this Section 12.02 shall
be treated as a “guaranteed payment” within the meaning of Section 707(c) of the
Code, and the Company and the Series B Holders shall not take any position
inconsistent with such intention, except if there is a change in applicable law
or final determination by the Internal Revenue Service that is inconsistent with
such intention.

Section 12.03    Rank. The Series B Preferred Mirror Units shall rank, with
respect to payment of distributions and distribution of assets upon a
Dissolution Event:
(a)    junior to all of the Company’s existing and future indebtedness and any
equity securities, including Preferred Units, that the Company may authorize or
issue, the terms of which provide that such securities shall rank senior to the
Series B Preferred Mirror Units with respect to payment of distributions and
distribution of assets upon a Dissolution Event;
(b)    equally to any Parity Units; and
(c)    senior to any Junior Units.

Section 12.04    Redemption.
(a)    Notwithstanding anything to the contrary contained in this Agreement, at
any time and from time to time, the Company may, in the Board’s sole discretion,
redeem the Series B Preferred Mirror Units, out of funds legally available
therefor, in whole or in part, at a redemption price equal to the Series B
Liquidation Preference plus an amount equal to declared and unpaid distributions
from the Distribution Payment Date immediately preceding the redemption date to,
but excluding, the redemption date.
(b)    If the Issuer redeems its Series B Preferred Shares pursuant to a Change
of Control Event or a Series B Tax Redemption Event, then the Company may, in
the Board’s sole discretion, redeem the Series B Preferred Mirror Units, in
whole but not in part, out of funds legally available therefor, at a redemption
price equal to $25.25 per Series B Preferred Mirror Unit plus an amount equal to
the declared and unpaid distributions. If the Issuer redeems its Series B
Preferred Shares pursuant to a Rating Agency Redemption Event, then the Company
may, in the Board’s sole discretion, redeem the Series B Preferred Mirror Units,
in whole but not in part, out of funds legally available therefor, at a
redemption price equal to $25.50 per Series B Preferred Mirror Unit plus an
amount equal to the declared and unpaid distributions. So long as funds
sufficient to pay the redemption price for all of the Series B Preferred Mirror
Units called for redemption have been set aside for payment, from and after the
redemption date, such Series B Preferred Mirror Units called for redemption
shall no longer be deemed outstanding, and all rights of the Series B Holders
thereof shall cease other than the right to receive the redemption price,
without interest.
(c)    Without limiting clause (b) of this Section 12.04, if the Company shall
deposit on or prior to any date fixed for redemption of Series B Preferred
Mirror Units, with any bank or trust company, as a trust fund, or in an account
for the benefit of and/or Controlled by the Board or the Company, a fund
sufficient to redeem the Series B Preferred Mirror Units called for redemption,
with irrevocable instructions and authority to such bank or trust company (if
applicable) to pay on and after the date fixed for redemption or such earlier
date as the Board may determine, to the respective Series B Holders, the
redemption price thereof, then from and after the date of such deposit (although
prior to the date fixed for redemption) such Series B Preferred Mirror Units so
called shall be deemed to be redeemed and such deposit shall be deemed to
constitute full payment of such Series B Preferred Mirror Units to the holders
thereof and from and after the date of such deposit such Series B Preferred
Mirror Units shall no longer be deemed to be outstanding, and the holders
thereof shall cease to be holders of Units with respect to such Series B
Preferred Mirror Units, and shall have no rights with respect thereto except
only the right to receive from such bank or trust company, or account for the
benefit of and/or Controlled by the Board or the Company, on the redemption date
or such earlier date as the Board may determine, payment of the redemption price
of such Series B Preferred Mirror Units without interest.
(d)    The Series B Holders shall have no right to require redemption of any
Series B Preferred Mirror Units.

Section 12.05    Series B Distribution Rate. If the distribution rate per annum
on the Series B Preferred Shares issued by the Issuer shall increase pursuant to
Section 14.5 of the Issuer LLC Agreement, then the Series B Distribution Rate
shall increase by the same amount beginning on the same date as set forth in
Article XIV of the Issuer LLC Agreement.

Section 12.06    Allocations. Before giving effect to the allocations set forth
in Article V, Gross Ordinary Income for the Fiscal Year shall be specially
allocated pro rata to the holders of Series B Preferred Mirror Units in
accordance with each holder’s Percentage Interest with respect to their Series B
Preferred Mirror Units in an amount equal to the sum of (i) the amount of cash
distributed with respect to the Series B Preferred Mirror Units pursuant to
Section 12.02 during such Fiscal Year and (ii) the excess, if any, of the amount
of cash distributed with respect to the Series B Preferred Mirror Units pursuant
to Section 12.02 in all prior Fiscal Years over the amount of Gross Ordinary
Income allocated to the Series B Holders pursuant to this Section 12.06 in all
prior Fiscal Years. To the extent that there is insufficient Gross Ordinary
Income for a Fiscal Year to allocate to the Series B Holders pursuant to the
prior sentence and to the Series A Holders pursuant to Section 11.06, Gross
Ordinary Income shall be allocated to the Series B Holders and Series A Holders
for such Fiscal Year on a pro rata basis based on the amount of distributions
paid in respect of the Series B Preferred Shares and Series A Preferred Shares
respectively in such Fiscal Year.

Section 12.07    Voting. Notwithstanding any provision in this Agreement or the
Act to the contrary, the Series B Preferred Mirror Units shall not have any
relative, participating, optional or other voting, consent or approval rights or
powers, and the vote, consent or approval of the Series B Holders shall not be
required for the taking of any Company action or inaction.

Section 12.08    Liquidation Rights.
(a)    Upon any Dissolution Event, after payment or provision for the
liabilities of the Company (including the expenses of such Dissolution Event)
and the satisfaction of all claims ranking senior to the Series B Preferred
Mirror Units in accordance with Section 9.03, the Series B Holders shall be
entitled to receive out of the assets of the Company or proceeds thereof
available for distribution to Members, before any payment or distribution of
assets is made in respect of Junior Units, distributions equal to the positive
balance in their Capital Accounts (to the extent such positive balance is
attributable to ownership of the Series B Preferred Mirror Units and after
taking into account allocations of Gross Ordinary Income to the Series B Holders
pursuant to Section 12.06 for the taxable year in which the Dissolution Event
occurs) pursuant to Section 9.03, pro rata based on the full respective
distributable amounts to which each Series B Holder is entitled pursuant to this
Section 12.08(a).
(b)    Upon a Dissolution Event, after each Series B Holder receives a payment
equal to the positive balance in its Capital Account (to the extent such
positive balance is attributable to ownership of the Series B Preferred Mirror
Units and after taking into account allocations of Gross Ordinary Income to the
Series B Holders pursuant to Section 12.06 for the taxable year in which the
Dissolution Event occurs), such Series B Holder shall not be entitled to any
further participation in any distribution of assets by the Company.
(c)    If the assets of the Company available for distribution upon a
Dissolution Event are insufficient to pay in full the aggregate amount payable
to the Series B Holders and holders of all other outstanding Parity Units, if
any, such assets shall be distributed to the Series B Holders and holders of
such Parity Units pro rata, based on the full respective distributable amounts
to which each such Member is entitled pursuant to this Section 12.08.
(d)    Nothing in this Section 12.08 shall be understood to entitle the Series B
Holders to be paid any amount upon the occurrence of a Dissolution Event until
holders of any classes or series of Units ranking, as to the distribution of
assets upon a Dissolution Event, senior to the Series B Preferred Mirror Units
have been paid all amounts to which such classes or series of Units are
entitled.
(e)    For the purposes of this Section 12.08, a Dissolution Event shall not be
deemed to have occurred in connection with (i) a Substantially All Merger or a
Substantially All Sale whereby a member of the Apollo Operating Group is the
surviving Person or the Person formed by such transaction is organized under the
laws of a Permitted Jurisdiction and has expressly assumed all of the
obligations under the AOG Series B Mirror Interests, (ii) the sale or
disposition of a member of the Apollo Operating Group (whether by merger,
consolidation or the sale of all or substantially all of its assets) if such
sale or disposition is not a Substantially All Merger or Substantially All Sale,
(iii) the sale or disposition of a member of the Apollo Operating Group should
such member not constitute a “significant subsidiary” of the Issuer under Rule
1-02(w) of Regulation S-X promulgated by the SEC, (iv) an event where the Series
B Preferred Shares have been fully redeemed pursuant to the terms of the Issuer
LLC Agreement or if proper notice of redemption of the Series B Preferred Shares
has been given and funds sufficient to pay the redemption price for all of the
Series B Preferred Shares called for redemption have been set aside for payment
pursuant to the terms of the Issuer LLC Agreement, (v) transactions where the
assets of a member of the Apollo Operating Group being liquidated, dissolved or
wound up are immediately contributed to another member of the Apollo Operating
Group, and (vi) with respect to a member of the Apollo Operating Group, a
Permitted Transfer or a Permitted Reorganization (any of (i) through (vi), a
“Series B Dissolution Exception”).
(f)    In the event that any member of the Apollo Operating Group liquidates,
dissolves or winds up, including a Dissolution Event, the Company shall not
declare or pay or set apart payment on its Junior Units unless the outstanding
liquidation preference on all outstanding AOG Series B Mirror Interests of each
member of the Apollo Operating Group shall have been repaid via redemption or
otherwise. Notwithstanding the foregoing, no such limitation shall apply to or
upon (i) a Series B Dissolution Exception or (ii) an event where the Issuer’s
Series B Preferred Shares have been fully redeemed pursuant to the terms of the
Issuer LLC Agreement or if proper notice of redemption of the Series B Preferred
Shares has been given and funds sufficient to pay the redemption price for all
of the Series B Preferred Shares called for redemption have been set aside by or
on behalf of the Issuer for payment pursuant to the terms of the Issuer LLC
Agreement.

Section 12.09    No Duties to Series B Holders. Notwithstanding anything to the
contrary in this Agreement, to the fullest extent permitted by law, neither the
Board nor any other Covered Person shall have any duties or liabilities to the
Series B Holders.

Section 12.10    Coordination Among Apollo Operating Group. To facilitate
compliance with the limitations set forth in Sections 12.02(b) and 12.08(f)
above, the Board shall coordinate with, and provide advance notice to, the
general partner or manager of each other member of the Apollo Operating Group
with respect to planned distributions, holdbacks, liquidations, dissolutions,
redemptions or repurchases of equity interests and extraordinary transactions,
using such procedures as the Board and such other general partners collectively
shall determine from time to time.

Section 12.11    Amendments and Waivers. Notwithstanding the provisions of
Section 13.11 of the Agreement, the provisions of this Article XII may be
amended, supplemented, waived or modified by the action of the Board without the
consent of any Member.

Section 12.12    Expenses. It is the intent of the Issuer, the Company and the
other members of the Apollo Operating Group that the offering of the Series B
Preferred Shares by the Issuer is for the benefit of the Company and the other
members of the Apollo Operating Group and therefore the fees and expenses
(including any underwriter discounts and fees) associated with the offering of
the Series B Preferred Shares by the Issuer (the “Series B Offering Expenses”)
shall be borne by the members of the Apollo Operating Group. In order to
implement such intent, (i) the Issuer will be deemed to have contributed the
gross proceeds raised in the offering of the Series B Preferred Shares to APO
Asset Co., LLC, APO (FC), LLC, APO (FC II), LLC, APO (FC III), LLC, APO UK (FC),
LLC and APO Corp. (in exchange for a note in the case of APO Corp.), in
accordance with the books and records of such entities, which will in turn
contribute the gross proceeds to the Company and the other members of the Apollo
Operating Group in exchange for Series B Preferred Mirror Units issued by the
Company and the other members of the Apollo Operating Group, and (ii) the
Company and the other members of the Apollo Operating Group will be deemed to
have paid the Series B Offering Expenses, pro rata based on the relative amount
of gross proceeds each member of the Apollo Operating Group is deemed to have
received.

ARTICLE XIII    
MISCELLANEOUS

Section 13.01    Severability. If any term or other provision of this Agreement
is held to be invalid, illegal or incapable of being enforced by any rule of
Law, or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions is not affected in any manner materially
adverse to any party. Upon a determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.

Section 13.02    Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by courier
service, by fax, by electronic mail (delivery receipt requested) or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective parties at the following addresses (or at such other address for a
party as shall be specified in a notice given in accordance with this
Section 13.02):
(a)    If to the Company, to:
Apollo Principal Holdings XI, LLC
9 West 57th St., 43rd Floor
New York, NY 10019
United States of America
(b)    If to any Member, to:
Apollo Principal Holdings XI, LLC
9 West 57th St., 43rd Floor
New York, NY 10019
United States of America
(c)    If to the Board, to:
Apollo Principal Holdings XI, LLC
9 West 57th St., 43rd Floor
New York, NY 10019
United States of America

Section 13.03    Cumulative Remedies. The rights and remedies provided by this
Agreement are cumulative and the use of any one right or remedy by any party
shall not preclude or waive its right to use any or all other remedies. Said
rights and remedies are given in addition to any other rights the parties may
have by Law.

Section 13.04    Binding Effect. This Agreement shall be binding upon and inure
to the benefit of all of the parties and, to the extent permitted by this
Agreement, their successors, executors, administrators, heirs, legal
representatives and assigns.

Section 13.05    Interpretation. Throughout this Agreement, nouns, pronouns and
verbs shall be construed as masculine, feminine, neuter, singular or plural,
whichever shall be applicable. Unless otherwise specified, all references herein
to “Articles,” “Sections” and paragraphs shall refer to corresponding provisions
of this Agreement.

Section 13.06    Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission or other electronic means) in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed and delivered shall be deemed to be an original but all
of which taken together shall constitute one and the same agreement. Copies of
executed counterparts transmitted by telecopy or other electronic transmission
service shall be considered original executed counterparts for purposes of this
Section 13.06.

Section 13.07    Further Assurances. Each Member shall perform all other acts
and execute and deliver all other documents as may be necessary or appropriate
to carry out the purposes and intent of this Agreement.

Section 13.08    Entire Agreement.
(a)    This Agreement constitutes the entire agreement among the parties hereto
pertaining to the subject matter hereof and supersedes all prior agreements and
understandings pertaining thereto.
(b)    For the avoidance of doubt, each of the Members that serve as a senior
managing director of any of the Apollo Operating Group entities or their
Subsidiaries may from time to time enter into agreements with the Company in
respect of the terms of such service.

Section 13.09    Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of Anguilla. To the fullest extent
permitted by applicable law, the Board and each Member hereby agree that any
claim, action or proceeding by any Member seeking any relief whatsoever based
on, arising out of or in connection with, this Agreement or the Company’s
business or affairs shall be brought only in the courts of Anguilla. EACH MEMBER
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL
RIGHT TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 13.10    Expenses. Except as otherwise specified in this Agreement, the
Company shall be responsible for all costs and expenses, including, without
limitation, fees and disbursements of counsel, financial advisors and
accountants, incurred in connection with its operation.

Section 13.11    Amendments and Waivers.
(a)    This Agreement (including any Annexes hereto) may be amended,
supplemented, waived or modified by the written consent of holders of a majority
of Voting Shares; provided that any amendment that would have a material adverse
effect on the rights or preferences of any Class of Units in relation to other
Classes of Units must be approved by the holders of not less than a majority of
the Percentage Interests of the Class affected; provided further, that the Board
may, without the written consent of any Member or any other Person, amend,
supplement, waive or modify any provision of this Agreement and execute, swear
to, acknowledge, deliver, file and record whatever documents may be required in
connection therewith, to reflect: (i) any amendment, supplement, waiver or
modification that the Board determines to be necessary or appropriate in
connection with the creation, authorization or issuance of any class or series
of equity interest in the Company; (ii) the admission, substitution, withdrawal
or removal of Members in accordance with this Agreement; (iii) a change in the
name of the Company, the location of the principal place of business of the
Company, the registered agent of the Company or the registered office of the
Company; (iv) any amendment, supplement, waiver or modification that the Board
determines in its sole discretion to be necessary or appropriate to address
changes in United States federal income tax regulations, legislation or
interpretation; and (v) a change in the Fiscal Year or taxable year of the
Company and any other changes that the Board determines to be necessary or
appropriate as a result of a change in the Fiscal Year or taxable year of the
Company including a change in the dates on which distributions are to be made by
the Company.
(b)    No failure or delay by any party in exercising any right, power or
privilege hereunder (other than a failure or delay beyond a period of time
specified herein) shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by Law.
(c)    The Board may, in its sole discretion, unilaterally amend this Agreement
on or before the effective date of the final regulations to provide for (i) the
election of a safe harbor under Proposed Treasury Regulation Section 1.83-3(1)
(or any similar provision) under which the fair market value of a limited
liability company interest that is transferred is treated as being equal to the
liquidation value of that interest, (ii) an agreement by the Company and each of
its Members to comply with all of the requirements set forth in such regulations
and Notice 2005-43 (and any other guidance provided by the Internal Revenue
Service with respect to such election) with respect to all limited liability
company interests transferred in connection with the performance of services
while the election remains effective, and (iii) any other related amendments.
(d)    Except as may be otherwise required by Law in connection with the
winding-up, liquidation, or dissolution of the Company, each Member hereby
irrevocably waives any and all rights that it may have to maintain an action for
judicial accounting or for partition of any of the Company’s property.
(e)    Upon obtaining such approvals required by this Agreement and without
further action or execution by any other Person, including any Member, (i) any
amendment to this Agreement may be implemented and reflected in a writing
executed solely by the Board, and (ii) the Members shall be deemed a party to
and bound by such amendment of this Agreement.

Section 13.12    No Third Party Beneficiaries.
(a)    Subject to Section 13.12(b), this Agreement shall be binding upon and
inure solely to the benefit of the parties hereto and their permitted assigns
and successors and nothing herein, express or implied, is intended to or shall
confer upon any other Person or entity, any legal or equitable right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement (other than
pursuant to Section 10.02).
(b)    Any Covered Person not being a party to this Agreement, may enforce any
rights granted to it pursuant to this Agreement in its own right as if it was a
party to this Agreement.
(c)    Notwithstanding any term of this Agreement, the consent of or notice to
any Person who is not a party to this Agreement shall not be required for any
termination, rescission or agreement to any variation, waiver, assignment,
novation, release or settlement under this Agreement at any time.

Section 13.13    Headings. The headings and subheadings in this Agreement are
included for convenience and identification only and are in no way intended to
describe, interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof.

Section 13.14    Construction. Each party hereto acknowledges and agrees it has
had the opportunity to draft, review and edit the language of this Agreement and
that it is the intent of the parties hereto that no presumption for or against
any party arising out of drafting all or any part of this Agreement will be
applied in any dispute relating to, in connection with or involving this
Agreement. Accordingly, the parties hereby waive to the fullest extent permitted
by Law the benefit of any rule of Law or any legal decision that would require
that in cases of uncertainty, the language of a contract should be interpreted
most strongly against the party who drafted such language.

Section 13.15    Power of Attorney. Each Member, by its execution hereof, hereby
irrevocably makes, constitutes and appoints the Board as its true and lawful
agent and attorney in fact, with full power of substitution and full power and
authority in its name, place and stead, to make, execute, sign, acknowledge,
swear to, record and file (a) this Agreement and any amendment to this Agreement
that has been adopted as herein provided; (b) the original certificate of
registration of the Company and all amendments thereto required or permitted by
Law or the provisions of this Agreement; (c) all certificates and other
instruments (including consents and ratifications which the Members have agreed
to provide upon a matter receiving the agreed support of Members) deemed
advisable by the Board to carry out the provisions of this Agreement (including
the provisions of Section 8.04) and Law or to permit the Company to become or to
continue as a limited liability company in each jurisdiction where the Company
may be doing business; (d) all instruments that the Board deems appropriate to
reflect a change or modification of this Agreement or the Company in accordance
with this Agreement, including, without limitation, the admission of additional
Members or substituted Members pursuant to the provisions of this Agreement;
(e) all conveyances and other instruments or papers deemed advisable by the
Board to effect the liquidation and termination of the Company; and (f) all
fictitious or assumed name certificates required or permitted (in light of the
Company’s activities) to be filed on behalf of the Company.

Section 13.16    Letter Agreements; Schedules. Notwithstanding the provisions of
this Agreement, including Section 13.11, it is hereby acknowledged and agreed
that the Board on its own behalf or on behalf of the Company without the
approval of any Member or any other Person may enter into a side letter or
similar agreement to or with a Member which has the effect of establishing
rights under, or altering or supplementing the terms of, this Agreement. The
parties hereto agree that any terms contained in a side letter or similar
agreement to or with a Member shall govern with respect to such Member
notwithstanding the provisions of this Agreement. The Board may from time to
time execute and deliver to the Members schedules which set forth information
contained in the books and records of the Company and any other matters deemed
appropriate by the Board. Such schedules shall be for information purposes only
and shall not be deemed to be part of this Agreement for any purpose whatsoever.

Section 13.17    Partnership Status. Except and until such time as the parties
determine otherwise, the parties intend to treat the Company as a partnership
for United States federal, state and local income tax purposes. Except as
otherwise notified in writing by the parties, the Board hereby agrees to take
all reasonable actions (or, if applicable, refrain from taking any action) as
may be reasonably required in order for the Company to be treated as a
partnership for United States federal, state and local income tax purposes.
[Signature Page Follows]







IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this Agreement as of the date first above written.


Members:
APO UK (FC), LIMITED


By:    /s/ Shari L. Verschell    
    Name: Shari L. Verschell
    Title: Director
APOLLO PRINCIPAL HOLDINGS X GP, LTD.


By:    /s/ John J. Suydam    
    Name: John J. Suydam
    Title: Vice President
AP PROFESSIONAL HOLDINGS, L.P.

By:    BRH Holdings GP, Ltd.,
     its general partner
By:
/s/ John J. Suydam    
Name: John J. Suydam
Title: Vice President






Annex A


Apollo Principal Holdings I, L.P. and each of its affiliated carry and co-invest
vehicles;
Apollo Principal Holdings II, L.P. and each of its affiliated carry and
co-invest vehicles;
Apollo Principal Holdings III, L.P. and each of its affiliated carry and
co-invest vehicles;
Apollo Principal Holdings IV, L.P. and each of its affiliated carry and
co-invest vehicles;
Apollo Principal Holdings V, L.P. and each of its affiliated carry and co-invest
vehicles;
Apollo Principal Holdings VI, L.P. and each of its affiliated carry and
co-invest vehicles;
Apollo Principal Holdings VII, L.P. and each of its affiliated carry and
co-invest vehicles;
Apollo Principal Holdings VIII, L.P. and each of its affiliated carry and
co-invest vehicles;
Apollo Principal Holdings IX, L.P. and each of its affiliated carry and
co-invest vehicles;
Apollo Principal Holdings X, L.P. and each of its affiliated carry and co-invest
vehicles;
Apollo Principal Holdings XI, LLC and each of its affiliated carry and co-invest
vehicles;
Apollo Principal Holdings XII, L.P. and each of its affiliated carry and
co-invest vehicles;
AMH Holdings (Cayman), L.P. and each of its affiliated carry and co-invest
vehicles;
Apollo Management Holdings, L.P. and each of its affiliated carry and co-invest
vehicles








Doc#: US1:11725516v6